Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

Execution Version

Non-Exclusive License Agreement

 

 

between

 

 

ENTERIS BIOPHARMA, INC.

 

 

and

 

 

CARA THERAPEUTICS, INC.

 

 

Dated as of August 20, 2019

 

 







 

Table of Contents

 

 

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS


5

 

 

ARTICLE 2 LICENSE GRANT


14

 

 

 

2.1

Grant of License to Cara


14

2.2

Right to Sublicense


14

2.3

Rights in Bankruptcy


15

2.4

Disclosure of Technology


15

2.5

Retained Rights


15

2.6

Use of Licensed Technology


15

2.7

Negative Covenant


15

 

 

ARTICLE 3 DEVELOPMENT, REGULATORY AND COMMERCIALIZATION


16

 

 

 

3.1

Manufacture by Enteris


16

3.2

Technology Transfer by Enteris


16

3.3

Cara’s Rights and Obligations


17

3.4

Regulatory Responsibility


18

3.5

Recalls


18

3.6

Safety Information.


18

3.7

Reference Rights


19

 

 

ARTICLE 4 CONFIDENTIALITY, PUBLICITY, PUBLICATIONS


19

 

 

 

4.1

Confidentiality


19

4.2

Authorized Disclosure


20

4.3

Employees and Consultants


21

4.4

Publicity


21

4.5

Public Filings


21

4.6

Publications and Presentations


22

4.7

Permitted Publications


22

4.8

Use of Proprietary Materials


22

 

 

ARTICLE 5 INTELLECTUAL PROPERTY RIGHTS


23

 

 

 

5.1

Enteris Rights


23

5.2

Cara Rights


23

5.3

Notice; Inventorship


23

5.4

Third Party Infringement


24

5.5

Defense of Claims


25

5.6

Patent Term Extension


26

5.7

Patent Marking


26

 

 

ARTICLE 6 CONSIDERATION


26

 

 

 

6.1

Upfront Fee


26

6.2

Milestone Payments


26

6.3

[***]


27

6.4

Notice and Payment of Milestones


27





CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

 

 

 

 

6.5

Payment of Royalties; Accounting and Records


27

6.6

Payment Dates and Reports


29

6.7

Records; Audit Rights


29

6.8

Overdue Payments


30

6.9

Payments; Withholding Tax


30

6.10

Foreign Currency Exchange


30

6.11

Cara Obligations


30

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES; COVENANTS; LIABILITY


30

 

 

 

7.1

Mutual


30

7.2

By Cara.


31

7.3

By Enteris


31

7.4

Warranty Disclaimer


33

7.5

Indemnification; Insurance


33

 

 

ARTICLE 8 TERM AND TERMINATION


35

 

 

 

8.1

Term


35

8.2

Expiration of Term


35

8.3

Termination for Material Breach


35

8.4

Termination for Challenge


35

8.5

Without Cause Termination.


36

8.6

Consequences of Termination


36

8.7

Survival


37

 

 

ARTICLE 9 ASSIGNMENT; SUCCESSORS AND ASSIGNS


37

 

 

ARTICLE 10 GOVERNING LAW


38

 

 

ARTICLE 11 DISPUTE RESOLUTION; ARBITRATION


38

 

 

 

11.1

Dispute Resolution.


38

11.2

Arbitration of Unresolved Disputes.


38

 

 

ARTICLE 12 MISCELLANEOUS


40

 

 

 

12.1

Amendment and Modification.


40

12.2

Headings.


40

12.3

Counterparts.


40

12.4

Waiver.


40

12.5

No Third Party Beneficiaries.


40

12.6

Independent Relationship.


40

12.7

Interpretation.


41

12.8

Entire Agreement; Severability.


41

12.9

Delay Due to Force Majeure.


42

12.10

Further Assurances.


42

12.11

Expenses.


42

 

 

ARTICLE 13 NOTICE


42

 





CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Exhibits and Schedules

 

 

 

Exhibit A

Wire Instructions

Exhibit B

Form Stock Purchase Agreement

Exhibit C

Project Plan

 

 



CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

NON-EXCLUSIVE LICENSE AGREEMENT

This NON-EXCLUSIVE LICENSE AGREEMENT (“Agreement”) is made August 20, 2019 (the
“Effective Date”) by and between CARA THERAPEUTICS, INC., incorporated and
registered in the State of Delaware and having offices at 4 Stamford Plaza, 107
Elm Street, 9th Floor, Stamford, CT 06902, USA (hereinafter referred to as
“Cara”), and ENTERIS BIOPHARMA, INC., incorporated and registered in the State
of Delaware and having offices at 83 Fulton St., Boonton, NJ 07005, USA
(hereinafter referred to as “Enteris”).  Each of Enteris and Cara is sometimes
referred to individually herein as a “Party” and collectively as the “Parties.”

RECITALS

A.        Enteris owns or otherwise controls certain proprietary technology and
patent rights (defined below as Licensed Technology) claiming or covering
formulations for oral delivery of peptide active pharmaceutical ingredients with
functional excipients to enhance permeability and/or solubility, including in
any oral solid dosage forms, and the development and manufacture of drug
products using such formulations;

B.         Cara wishes to obtain a non-exclusive license under the Licensed
Technology on the terms and conditions of this Agreement; and

C.         Enteris is willing to grant to Cara the requested license rights and
Cara is willing to accept such rights pursuant to the terms and conditions of
this Agreement.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, it is hereby agreed by and between
the Parties as follows:

ARTICLE 1

DEFINITIONS

In this Agreement the following words and phrases shall have the following
meanings unless the context requires otherwise:

“AAA” shall have the meaning set forth in Article 11.

“Affiliate” means, with respect to a particular Party, any person, company,
partnership or other entity, whether or not incorporated or in existence at the
Effective Date, that directly or indirectly controls, is controlled by or is
under common control with such Party to this Agreement.  The term “control” for
the purposes of this definition (with correlative meanings for the terms
“controlled by” and “under common control with”) means that the applicable
person, company, partnership, or other entity  owns fifty percent (50%) or more
(including ownership by trusts with substantially the same beneficial interests)
of the voting and equity rights of the applicable Party, or otherwise has the
legal power to direct or cause the direction of the general management and
policies of such Party.

“Agreement” shall have the meaning set forth in the Recitals.





-  5  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

 “Applicable Laws” means any national, international, federal, state or local
laws, treaties, statutes, ordinances, rules and regulations, including any
rules, regulations, guidance, guidelines or requirements of any national,
international, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, national securities exchanges
or securities listing organizations, that are in effect from time to time during
the Term and apply to a particular activity or obligation hereunder.

“Assist” means knowingly providing, directly or indirectly, a Third Party with
(a) any analysis of the Licensed Patent Rights or any portion thereof; (b) prior
art or analysis of any prior art to any of the Licensed Patent Rights; (c) any
documents in a Party’s possession, custody, or control relating to the Licensed
Patent Rights, in whole or in part, or to any prior art to any of the Licensed
Patent Rights; or (d) financial or technical support, in each case in connection
with a Challenge by such Third Party of the Licensed Patent Rights or any
portion thereof.

“Bankruptcy Code” means, as applicable, the U.S. Bankruptcy Code, as amended
from time to time, and the rules and regulations and guidelines promulgated
thereunder, or the bankruptcy laws of any other Governmental Authority, as
amended from time to time, and the rules and regulations and guidelines
promulgated thereunder, or any applicable bankruptcy laws of any other country
or competent Governmental Authority, as amended from time to time, and the rules
and regulations and guidelines promulgated thereunder.

“Business Day” means any day, other than a Saturday or Sunday, on which banking
institutions in New York, New York are open for business.

“Calendar Quarter” means the period beginning on the Effective Date and ending
on the last day of the calendar quarter in which the Effective Date falls, and
thereafter each successive period of three (3) consecutive calendar months
beginning on January 1, April 1, July 1, or October 1 and ending, respectively
on March 31, June 30, September 30 and December 31; provided, that, the final
Calendar Quarter shall end on the last day of the Term.

“Calendar Year” means the period beginning on the Effective Date and ending on
December 31 of the calendar year in which the Effective Date falls, and
thereafter each successive period of twelve (12) months commencing on January 1
and ending on December 31; provided, that, the final Calendar Year shall end on
the last day of the Term.

“Cara Indemnitees” shall have the meaning set forth in Section 7.5(b).

“Cara Indemnity Claims” shall have the meaning set forth in Section 7.5(b).

“Challenge” means to contest, or knowingly to Assist a Third Party in its
contest, of the validity or enforceability of the Licensed Patent Rights, in
whole or in part, in any court, arbitration proceeding or other legal, judicial,
or administrative tribunal, including the United States Patent and Trademark
Office and the United States International Trade Commission.  For the avoidance
of doubt, for the purposes of this definition, the term “contest” means: (a)
filing an action under 28 U.S.C. §§ 2201-2202 seeking a declaration of
invalidity or unenforceability of any Licensed Patent Rights; (b) citation to
the United States Patent and Trademark Office pursuant to 35 U.S.C.





-  6  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

§ 301 of prior art patents or printed publications or statements of the patent
owner concerning the scope of any of the Licensed Patent Rights; (c) filing a
request under 35 U.S.C. § 302 for re-examination of any of the Licensed Patent
Rights; (d) filing, or joining in, a petition under 35 U.S.C. § 311 to institute
inter partes review of any Licensed Patent Rights or any portion thereof; (e)
filing, or joining in, a petition under 35 U.S.C. § 321 to institute post-grant
review of the Licensed Patent Rights or any portion thereof; (f) provoking or
becoming a party to an interference with an application for any of the Licensed
Patent Rights pursuant to 35 U.S.C. § 135; or (g) filing or commencing any
re-examination, opposition, cancellation, nullity or similar proceedings against
any of the Licensed Patent Rights in any country.

“Change of Scope” shall have the meaning set forth in Section 3.2(c).

“CMO” means the third party manufacturer that Cara selects for commercial
Manufacturing.

“Commercialization” or “Commercialize” means any and all activities directed to
the offering for sale and sale of a Product, from the initial launch, including
(a) activities directed to marketing, promoting, detailing, distributing,
Manufacturing, importing, selling and offering to sell that Product in the
Territory (including pre-approval marketing activities); (b) conducting Phase IV
clinical trials with respect to that Product; (c) interacting with Regulatory
Authorities regarding any of the foregoing; and (d) seeking pricing approvals
and reimbursement approvals (as applicable) for that Product in the Territory.
When used as a verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization and “Commercialized” has a corresponding meaning.

“Commercially Reasonable Efforts” means, with respect to the applicable task or
activity under this Agreement, the application of efforts and resources that are
generally consistent with those that a comparable company in the pharmaceutical
industry generally would devote to accomplish such task or activity relating to
products that are at a similar stage of development and have similar commercial
potential as Product, taking into account all applicable competition, market,
scientific, technical, intellectual property, regulatory, and commercial factors
(including potential and actual economic return for the product), all based on
then-prevailing conditions.

“Completion of Analytical Procedures Transfer” means the date of the full and
complete transfer of the analytical procedures by Enteris to the CMO designated
by Cara as specified in and in accordance with Section 3.2(a), as summarized in
Section I (Transfer of Analytical Procedures) of the Project Plan.

“Completion of Manufacturing Process Transfer” means the date of the full and
complete transfer of the Manufacturing process by Enteris to the CMO designated
by Cara as specified in and in accordance with Section 3.2(a), as summarized in
Section II (Transfer of Manufacturing Process) of the Project Plan.

“Confidential Information” means, for a particular Party, any and all
confidential and proprietary information, including any Know-how, disclosed by
such Party to the other in writing, orally or in any other form in connection
with this Agreement, which may include samples,





-  7  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

documents, drawings, specifications data, graphics, technical know-how, letters,
electronically transmitted documents, e-mails, etc.  Confidential Information of
a Party includes the Proprietary Materials of such Party.  In the case of
Enteris, Confidential Information includes Licensed Know-how and Improvements.
In the case of Cara, Confidential Information includes any information disclosed
by Cara relating to any Drug and Product(s) produced with the support of the
Licensed Technology.  With respect to each Party, Confidential Information
includes this Agreement and the terms of this Agreement.

“Control” or “Controlled” means, with respect to Know-how or Patent Rights, that
the applicable Party, either directly or through any of its Affiliates, owns or
has a license (or sublicense) to or under, and has the right to grant to the
other Party access to and a license or sublicense under, such Know-how or Patent
Rights as provided herein without the payment of additional consideration to, or
violating the terms of any agreement or arrangement with any Third Party, and
without violating any Applicable Laws.  For clarity, no Party (or Affiliate of a
Party, as applicable) shall be deemed to Control any Know-how or Patent Rights
by virtue of the license grants to that Party from or by the other Party as set
forth in this Agreement.

“Debarred Entity” shall have the meaning set forth in Section 7.1(e).

“Development” or “Develop” means, with respect to a Product, all non clinical
and clinical drug development activities that are undertaken after the Effective
Date, including (a) the preparation and filing of Regulatory Filings and all
regulatory affairs related to the foregoing, (b) obtaining, maintaining or
expanding Regulatory Approvals of a Product, or (c) developing the ability to
manufacture clinical and commercial quantities of a Product.  This includes: (i)
preclinical testing, toxicology, and clinical trials; (ii) preparation,
submission, review, and development of data or information for the purpose of
submission to a Regulatory Authority to obtain, maintain or expand Regulatory
Approvals of a Product; and (iii) Manufacturing Process Development associated
with the supply of a Product for preclinical testing and clinical trials, and
related quality assurance and technical support activities. When used as a verb,
“Developing” means to engage in Development and “Developed” has a corresponding
meaning. For clarity, “Development” shall not include any Commercialization
activities.

“Dispute” shall have the meaning set forth in Section 11.1.

“Drug” means CR845 (difelikefalin), and any salt forms, esters, prodrugs,
biologically active metabolites or biologically active structural analogs,
solvates, hydrates and crystalline forms thereof.

“Effective Date” shall have the meaning set forth in the Recitals.

“EMA” means the European Medicines Agency or any successor agency or authority
thereto.

“End of Phase 2 Meeting” means the end of Phase 2 meeting with the FDA, as
described in 21 C.F.R. § 312.47(b), intended to determine the safety of
proceeding to Phase 3, to evaluate





-  8  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

the Phase 3 plan and protocols, and to identify any additional information
necessary to support a marketing application for the uses under investigation.

“Enteris DMF” means that certain [***] and the information contained therein.

“Enteris Indemnitees” shall have the meaning set forth in Section 7.5(a).

“Enteris Indemnity Claims” shall have the meaning set forth in Section 7.5(a).

“FDA” means the United States Food and Drug Administration, or any successor
entity thereto having substantially the same functions.

“FDCA” means the United States Federal Food, Drug, and Cosmetic Act, enacted in
1938 as Public Law 75-717, as such may have been amended, and which is contained
in Title 21 of the U.S. Code, Section 301 et seq., as amended, and the
regulations promulgated thereunder from time to time.

“Field” means all fields and uses, including all prophylactic, therapeutic and
diagnostic uses for all human diseases, conditions and indications.

“Force Majeure” means any occurrence beyond the reasonable control of a Party
that (a) prevents or substantially interferes with the performance by such Party
of any of its obligations hereunder and (b) occurs by reason of any act of God,
flood, fire, explosion, earthquake, casualty or accident, or war, revolution,
civil commotion, act of terrorism, blockage or embargo, or any injunction, law,
order, proclamation, regulation, ordinance, demand or requirement of any
government or of any subdivision, authority or representative of any such
government.

“Generic Competition” means and shall be deemed to exist in a particular country
in the Territory with respect to a particular Product in a given Calendar
Quarter if in such country during such Calendar Quarter one or more Generic
Products (other than a Generic Product sold by Cara or its Affiliates or by a
Sub-licensee under a license granted by Cara or its Affiliates) in the aggregate
account (on a units sold basis) for more than [***] of the sum of (a) the
aggregate unit sales of such Product sold by Cara or its Affiliates or
Sub-licensees in such country, and (b) the aggregate unit sales of such Generic
Products in such country, each in such Calendar Quarter, based on data provided
by IQVIA (formerly, Quintiles IMS Holding, Inc.), or if such data is not
available, such other reliable data source as reasonably agreed upon by Cara and
Enteris. If no data is commercially available, then the Parties shall reasonably
agree upon a commercially reasonable methodology for estimating the percentage
unit-based market share of Generic Products in such country during the
applicable time period.

“Generic Product” means, with respect to a particular Product and a particular
country, any pharmaceutical product (other than the Product) that contains the
same active ingredient(s) in the same or substantially the same formulation and
in a comparable quality and quantity as such Product, and is approved under an
Abbreviated New Drug Application (ANDA) or any foreign equivalent thereof.





-  9  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

“Governmental Authority” means any multi-national, national, federal, state,
local, municipal, provincial or other governmental, regulatory, administrative,
judicial, public or statutory instrumentality, court or governmental tribunal,
agency, commission, authority, body or entity, or any political subdivision
thereof, having legal jurisdiction over the matter or party in question.

“Improvement” means any Invention that constitutes a specific enhancement or
improvement to or modification of the proprietary Licensed Technology (including
Peptelligence® Formulation Technology), whether or not patentable.

 “IND” means (a) an Investigational New Drug Application as defined in the FDCA
or any successor application or procedure required to initiate clinical testing
of the Product in humans in the United States; (b) a counterpart of an
Investigational New Drug Application that is required in any other country or
region in the Territory before beginning clinical testing of the Product in
humans in such country or region; and (c) all supplements and amendments to any
of the foregoing.

“Indemnified Party” shall have the meaning set forth in Section 7.5(c).

“Indemnifying Party” shall have the meaning set forth in Section 7.5(c).

“Infringement” shall have the meaning set forth in Section 5.4(a)

“Infringement Notice” shall have the meaning set forth in Section 5.4(a).

“Invention” means any new or useful process, machine, method of manufacture, or
composition of matter, whether or not patentable, or any idea, invention,
discovery, improvement, enhancement, modification or derivative work, whether or
not patentable or copyrightable, including in respect of, relating to or
comprising a Product, that is conceived and/or first reduced to practice
(actually or constructively), whether or not patentable, by or on behalf of Cara
(including by an Affiliate, Sub-licensee or other Third Party) in connection
with the Development, Manufacture and/or Commercialization of Products.

“Know-how” means any and all proprietary technical and other information,
whether or not patentable, including ideas, concepts, know-how, inventions,
discoveries, data, formulae, processes, trade secrets, specifications,
procedures for experiments and tests and other protocols, results of
experimentation and testing, manufacturing and purification techniques and
protocols.

“Licensed Know-how” means any and all Know-how comprising, relating to or using
the Peptelligence® Formulation Technology (including any formulations developed
by Enteris using the Peptelligence® Formulation Technology, and any
manufacturing processes of Enteris of drugs using such formulations), that is
Controlled by Enteris, prior to or during the Term, including any Improvements,
that is necessary or useful for the Development, Manufacture, use or sale of the
Product.  To the extent that Cara exercises its right to a Royalty Buyout,
“Licensed Know-how” shall exclude Improvements to such Know-how that are made by
Enteris after the date on which Enteris receives a payment from Cara in
connection with such Royalty Buyout.





-  10  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

“Licensed Patent Rights” means any and all Patent Rights that claim or cover any
Licensed Know-how, including the Peptelligence® Formulation Technology
(including any formulations developed by Enteris using the Peptelligence®
Formulation Technology, and any manufacturing processes of Enteris for drugs
using such formulations), that are Controlled by Enteris prior to or during the
Term, and including any Improvements, that is necessary or useful for the
Development, Manufacture, use or sale of the Product; provided, however, to the
extent that Cara exercises its right to a Royalty Buyout, “Licensed Patent
Rights” shall exclude Improvements claimed or covered in any such Patent Rights
that are made by Enteris after the date on which Enteris receives a payment from
Cara in connection with such Royalty Buyout.

“Licensed Technology” means the Licensed Know-how and the Licensed Patent
Rights.

“Losses” shall have the meaning set forth in Section 7.5(a).

“MAA” means any application for Regulatory Approval submitted to the EMA
pursuant to the centralized approval procedure to obtain European Commission
approval for the marketing of the Product in the European Union, or any
successor application or procedure required to sell the Product in the European
Union.

“Manufacture” means, with respect to the Product, any activities related to the
formulation, production, manufacture, processing, filling, finishing, packaging,
labeling, release, shipping, holding, conduct of Manufacturing Process
Development, stability testing, quality assurance, release testing and quality
control of such Product or any intermediate thereof for Development or
Commercialization, and regulatory activities related to any of the foregoing.
When used as a verb, “Manufacturing” means to engage in Manufacture.

“Manufacturing Process Development” means the development, qualification,
validation and scale-up of the process used to manufacture the Product and
analytic development and product characterization with respect thereto.

“Manufacturing Services Agreement” means that certain Phase 2 Clinical
Manufacturing Services Agreement dated July 1, 2015, by and between Enteris
BioPharma, Inc., and Cara Therapeutics, Inc., as amended from time to time.

“NDA” means a New Drug Application, as defined in the FDCA and regulations
promulgated thereunder, or any successor application or procedure required to
sell the Product in the United States.

“Net Sales” means the gross amount billed or invoiced by Cara or any of its
Affiliates or Sub-licensees (each, a “Seller”) to Third Parties (excluding sales
of Products among Cara, its Affiliates and Sub-licensees for resale to Third
Parties), throughout the Territory for sales or other dispositions or transfers
for value of Products,  less [***].  In addition, Net Sales are subject to the
following:

[***]





-  11  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

In the case of pharmacy incentive programs, hospital performance incentive
program chargebacks, disease management programs, similar programs or discounts
on products, all discounts shall be allocated among products on the basis on
which such discounts were actually granted or, if such basis cannot be
determined, in proportion to the respective list prices of such products.

For purposes of this Agreement, “sale” shall mean any commercial transfer or
other commercial distribution or disposition, but shall not include transfers or
other distributions or dispositions of Products at no charge (or at cost) for
academic research, preclinical, clinical, or regulatory purposes (including the
use of Products in clinical trials) or in connection with patient assistance
programs or other charitable purposes or to physicians or hospitals for
promotional purposes (including free samples to a level and in an amount which
is customary in the industry and/or which is reasonably proportional to the
market for such Product).

Net Sales (including the deductions) shall be determined from the books and
records of Cara, its Affiliates and its Sub-licensees, in all cases maintained
in accordance with the relevant accounting standards, consistently applied. Such
amounts shall be calculated using the same accounting principles used by Cara
(or the applicable Affiliate or Sub-licensee) for other Cara (or its Affiliate
or Sub-licensee) products for financial reporting purposes.

“One Year Royalty Buyout” shall have the meaning in Section 6.5(c)(i).

“Patent Rights” means issued patents and pending patent applications (which, for
purposes of this Agreement, include certificates of invention, applications for
certificates of invention and priority rights) in any country or region,
including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, all letters patent granted thereon,
and all reissues, re-examinations and extensions thereof, and all foreign
counterparts of any of the foregoing, and all the rights and interests in and to
any of the foregoing.

“Peptelligence® Formulation Technology” means Enteris’ proprietary technology
relating to the methods and processes used by Enteris concerning the
formulation, development, testing, manufacturing and/or packaging of active
pharmaceutical ingredients, including: (i) the development of formulations for
oral delivery of peptide active pharmaceutical ingredients in an enteric coated
capsule or tablet containing a proprietary dry blend formulation of functional
excipients to enhance permeability and/or solubility, including in any oral
solid dosage forms, and/or (ii) the manufacture of drugs using such
formulations.  Such proprietary technology is generally described in Exhibit C
of this Agreement.

“Product” means any drug product containing Drug in a formulation using or
covered by the Licensed Technology.

“Project Plan” means that certain project plan attached hereto as Exhibit C of
this Agreement and incorporated herein, as such plan may be amended or modified
by the Parties in writing from time to time.





-  12  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

“Proprietary Materials” means any tangible chemical, biological or physical
materials that are furnished by or on behalf of one Party to the other Party in
connection with this Agreement, whether or not specifically designated as
proprietary by the transferring Party.  Proprietary Materials of Enteris shall
include the Enteris DMF and all contents contained therein.

“Recipient Party” shall have the meaning set forth in Section 4.8.

“Recipients” shall have the meaning set forth in Section 4.1.

“Regulatory Approval” means (a) in the United States, approval by the FDA of an
NDA or similar application for marketing approval, and satisfaction of all
related applicable FDA registration and notification requirements, if any, or
(b) in any other country in the Territory, approval by Regulatory Authorities
(including pricing and reimbursement approvals) having jurisdiction over such
country of a single application or set of applications comparable to an NDA and
satisfaction of all related applicable regulatory and notification requirements
required for the marketing and sale of pharmaceuticals in such country.

“Regulatory Authority” means any national, international, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity with authority over the distribution, importation,
exportation, manufacture, production, use, storage, transport, clinical testing,
pricing, sale or reimbursement of the Product in the Territory, including the
FDA and the EMA.

“Regulatory Filing” means, collectively: (a) any IND, NDA, MAA, establishment
license application, drug master file, application for designation as an “Orphan
Product(s)” under the Orphan Drug Act, for “Fast Track” status under Section 506
of the FDCA (21 U.S.C. § 356), for “Breakthrough Therapy” status under Section
506 of the FDCA (21 U.S.C. §356), or for a Special Protocol Assessment under
Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and all
other similar filings (including counterparts of any of the foregoing in any
country or region in the Territory); (b) all supplements and amendments to any
of the foregoing; and (c) all data and other information contained in, and
correspondence relating to, any of the foregoing.

“Royalty Buyout” or “Royalty Buyouts” shall have the meaning set forth in
Section 6.5(c)(ii).

“Royalty Term” shall have the meaning set forth in Section 6.5(a).

“Securities Act” shall have the meaning set forth in Section 6.5(c)(iii).

“Significant Development Event”  means any of the following material Development
events, a summary of which shall be included in any summary report: (a) any
material interaction and/or written correspondence between Cara and any
Regulatory Authority with respect to the Manufacture of a Product; (b) any
material event with respect to any clinical trial involving the Manufacture of a
Product; and (c) any material result obtained in the conduct of any clinical
trial involving the Manufacture of a Product during the period covered by the
Development report.





-  13  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

“Stock Purchase Agreement” means that certain common stock purchase agreement,
in the form set forth in Exhibit B of this Agreement, that is entered into by
the Parties concurrently with entry into this Agreement; for clarity, the Stock
Purchase Agreement is not incorporated into or made part of this Agreement.

“Sub-licensee” means any Third Party to which Cara grants (directly or
indirectly) a sublicense in accordance with Section 2.2.

“Sublicense Agreement” means any agreement by and between Cara and a
Sub-licensee, and any agreement between any of Cara’s Sub-licensees and a
further Sub-licensee, and all additional downstream sublicense agreements
thereafter, that are entered into in accordance with Section 2.2.

“Successful Completion” means the delivery of the meeting minutes from the FDA
for the End of Phase 2 Meeting allowing for the continuation into Phase 3
clinical trials on Product.

“Term” shall have the meaning set forth in Section 8.1.

“Territory” means the United States (“U.S.”) and the rest of world excluding
Japan and South Korea.

“Third Party” means any Party other than Cara and Enteris and their respective
Affiliates.

“Transferring Party” shall have the meaning set forth in Section 4.8.

“Two Year Royalty Buyout” shall have the meaning in Section 6.5(c)(ii).

“VWAP” shall have the meaning set forth in Section 6.1.

ARTICLE 2

LICENSE GRANT

2.1       Grant of License to Cara. Subject to the terms of this Agreement,
Enteris hereby grants to Cara a non-exclusive, royalty-bearing license,
including the right to grant sublicenses through multiple tiers as provided in
Section 2.2, under the Licensed Technology, to Develop, Manufacture, and
Commercialize Products in the Territory for use in the Field.

2.2       Right to Sublicense. Cara shall have the right to grant sublicenses
through multiple tiers under the license granted to it under Section 2.1 to any
of Cara’s Affiliates and to any Third Parties (including the rights of
Sub-licensees to grant further sublicenses) for the Development and
Commercialization of Products in the Territory in the Field, including for
Manufacture of Product by a CMO; provided that (i) Cara shall not be relieved of
any of its obligations under this Agreement; (ii) Cara shall secure all
appropriate covenants, obligations and rights from any such Sub-licensee,
including licenses, assignment of intellectual property rights and
confidentiality obligations, to ensure that such Sub-licensee is subject to, and
complies with,





-  14  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

all of Cara’s applicable covenants and obligations under this Agreement; (iii)
Cara shall be responsible for the performance of its obligations under this
Agreement and shall use Commercially Reasonable Efforts to enforce the
obligations of each Sub-licensee under the relevant Sublicense Agreement,
including the performance of activities required, the making of all payments due
and the making of any reports under this Agreement with respect to sales of
Product by such Sub-licensee, and such Sub-licensee’s compliance with provisions
of Sections 2.1, 2.6, 5.1, 5.4, 5.5, 5.7 and Article 4 of this Agreement; (iv)
Cara shall require such Sub-licensee to retain such books and records, and Cara
agrees that Cara will audit the books and records of any Sub-licensee, at
Enteris’ request and expense, in accordance with the provisions of Section 6.7;
(v) Cara shall provide Enteris with a copy of any such Sublicense Agreement
executed by Cara pursuant to this Section 2.2 within [***] after execution;
provided, that, the financial terms and any other confidential terms of any such
Sublicense Agreement may be redacted to the extent not relevant to the
determination or enforcement of Enteris’ rights under this Agreement; and (vi)
Cara shall provide written notice to Enteris of such Sub-licensee within [***]
after execution, but not in order to seek approval.  All obligations of Cara
under this Section 2.2  shall apply mutatis mutandis to all Sub-licensees of
Cara that further sublicense their rights and obligations under this Agreement
to further Sub-licensees, and Cara shall require each of its Sub-licensees to
include appropriate provisions in such further sublicense.

2.3       Rights in Bankruptcy. All licenses and rights to licenses granted
under or pursuant to this Agreement by Enteris to Cara are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code, licenses
of rights to “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code.

2.4       Disclosure of Technology. Enteris shall provide periodic written
notice and disclosure to Cara of any and all Licensed Technology that is
necessary or useful for the Manufacture, use or sale of the Product that is or
comes under the Control of Enteris on or after the Effective Date and during the
Term of the Agreement, except in the event that Cara exercises its Royalty
Buyout, Enteris shall only provide notice to Cara under this Section 2.4 of any
Licensed Technology that comes under the Control of Enteris after the Effective
Date and on or prior to the date on which Enteris receives a payment from Cara
in connection with the Royalty Buyout.

2.5       Retained Rights. Subject to the other terms of this Agreement, Enteris
hereby retains the right to use and/or practice the Licensed Technology to
develop, manufacture, or commercialize or have developed, manufactured, or
commercialized any product (other than the Product) and for any and all uses
either inside or outside of the Field and to otherwise exploit the Licensed
Technology for any and all uses outside of the license grant.

2.6       Use of Licensed Technology. Cara hereby agrees that (a) it shall not
use or practice the Licensed Technology for any purpose other than exercising
its rights and performing its obligations under this Agreement; and (b) except
for the rights expressly set forth in this Agreement, Cara is not granted any
rights, title or interest in or to such Licensed Technology.

2.7       Negative Covenant. In order to preserve the economic value of the
business deal in this Agreement for each Party, Enteris covenants that during
the Term, it and its Affiliates shall not grant any third party generic
manufacturer of pharmaceutical or drug products any license





-  15  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

or other rights (such as a covenant not to sue) under the Licensed Technology to
Develop, Manufacture, or Commercialize any drug products containing the Drug in
the Territory for use in the Field; provided that, the foregoing covenant shall
automatically terminate, and this Section 2.7 shall thereafter be of no force
and effect, if none of Cara or its Affiliates or Sub-licensees have launched a
commercial Product by [***].

ARTICLE 3

DEVELOPMENT, REGULATORY AND COMMERCIALIZATION

3.1       Manufacture by Enteris.  Enteris shall continue to perform its
obligations under the Manufacturing Services Agreement in accordance with the
terms thereof, including manufacture and supply requirements for Drug products
for ongoing and (if applicable) future Phase 1 and Phase 2 clinical trials,
until termination of such agreement.  For clarity, the first sentence of Section
2.5 and the first sentence of Section 4.1(b) of the Manufacturing Services
Agreement are hereby terminated.

3.2       Technology Transfer by Enteris.

(a)        Enteris acknowledges that the transfer of all Licensed Technology
existing as the Effective Date is critical to Cara’s ability to exercise its
rights and receive its benefits under this Agreement. Enteris hereby covenants
that it shall complete the transfer of all such Licensed Technology, subject,
however, to the cooperation, resources and efforts of Cara's CMO to fully and
effectively receive such technology transfer, commencing on a date as reasonably
specified by Cara, and Enteris shall use diligent, good faith efforts to
complete such technology transfer, including achieving the Completion of
Analytical Procedures Transfer and Completion of Manufacturing Processes
Transfer, as soon as reasonably practicable thereafter.  Cara shall cause its
CMO to use diligent, good faith efforts to accept the technology transfer, and
the Parties shall (and Cara shall cause its CMO to) work collaboratively and in
good faith to conduct the full, accurate, and complete technology transfer under
the Project Plan through the Completion of Analytical Procedures Transfer and
Completion of Manufacturing Process Transfer.

(b)       The Parties agree that the fee for the work as set forth under Section
I of the Project Plan as of the Effective Date (Completion of Analytical
Procedures Transfer) is [***]. Prior to commencement of the transfer of the
manufacturing process, fees for all work contemplated under Section II of the
Project Plan (Transfer of Manufacturing Process) shall be proposed by Enteris
and agreed to by Cara, and such fees shall be commercially reasonable and
typical for similar technology transfer work. In the event that Cara reasonably
determines that additional technology transfer work by Enteris – beyond the
tasks generally set forth in the then-current Project Plan – are needed to
enable the CMO successfully to complete manufacture of amounts of Product as
specified in and in accordance with the criteria in Section II (Transfer of
Manufacturing Process) of the Project Plan to achieve Completion of
Manufacturing Process Transfer, then the Parties shall discuss and agree
reasonably and in good faith on such additional work required to be conducted by
the Parties (and, if applicable, any CMO selected by Cara) to satisfy all the





-  16  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

acceptance criteria in the Project Plan, and a timeline and budget for such work
(with the Enteris fees for such additional Enteris work to be commercially
reasonable and typical for similar technology transfer work), in each case in
accordance with Section 3.2(c). Notwithstanding the foregoing, any additional
work performed by Enteris in furtherance of the analytical procedures transfer
under Section I of the initial Project Plan, but not set forth in Section I of
the Project Plan as of the Effective Date, shall not be included in the [***]
fee, and the fee for such additional work shall be commercially reasonable and
typical for similar technology transfer work. All payments due under this
Section 3.2 shall be paid upon Completion of the Analytical Procedures Transfer
or Completion of the Manufacturing Process Transfer, as applicable.

(c)       Cara shall request additional services to the Project Plan in writing,
detailing the proposed changes to the services (“Change of Scope”). Within [***]
of Enteris’ receipt of such proposed Change of Scope, Enteris shall provide Cara
with a cost and time estimate for performing the additional services as
proposed, and the fees for such work, which costs and fees shall be commercially
reasonable and typical for similar work.  The Parties shall jointly review and
discuss the proposed Change of Scope, costs, fees and time estimate reasonably
and in good faith.  Such additional services shall become part of the Project
Plan upon execution by both Parties of the Change of Scope.   Any disagreements
with respect to the Change of Scope shall be subject to Section 11.1.

(d)       For purposes of this Section 3.2, Cara shall ensure that any CMO of
Cara is subject to confidentiality provisions comparable in scope to Article 4
with respect to the transfer by Enteris to Cara and its CMO of information and
Know-how under Section 3.2. Enteris does not represent or warrant that the use
of, or results from, the analytical procedures or manufacturing processes will
satisfy the requirements of any Regulatory Authority at the time of submissions
of any Regulatory Filings to any such Regulatory Authority.

3.3       Cara’s Rights and Obligations.

(a)        Except as provided in Section 3.1, Cara shall have the sole right and
responsibility, at its sole cost and expense, and in its sole discretion, for
the Development, Manufacture and Commercialization of Products for use in the
Field and in the Territory.

(b)       Cara shall have the sole right and responsibility, at its sole cost
and expense, and in its sole discretion, during the Term to Develop, seek
Regulatory Approval, and (if Regulatory Approval is achieved) Commercialize
Products in the Field in the Territory and shall, in its sole discretion, commit
such resources (including employees, consultants, contractors, facilities,
funding, equipment and materials) as it determines are necessary or appropriate
to conduct such Development and Commercialization activities.

(c)        Cara shall provide Enteris with written reports describing in
reasonable summary its Development activities and Commercialization activities
with respect to the Products in the Territory and the results of such activities
on an annual basis, with the first report being due [***] after the Effective
Date, which reports shall include a reasonable





-  17  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

summary of: (a) all Development and Commercialization activities conducted with
respect to the Product (including the status of any clinical trials) and any
launch plans (including expected date of first commercial sales of Product); (b)
the Regulatory Filings with respect to such Products that Cara or any of its
Affiliates have filed, sought or obtained in the prior [***] period or
reasonably expect to make, seek or attempt to obtain in the following [***]
period in the Territory, and (c) any Significant Development Events applicable
to the Product. The reports shall also include a summary of all material
questions asked by any Regulatory Authority to Cara regarding the Licensed
Technology and of Cara’s responses thereto.  For purposes of clarity, the
obligation to provide summary reports hereunder does not affect or supersede any
such reporting or disclosure obligations of Cara as set forth in the
Manufacturing Services Agreement.

3.4       Regulatory Responsibility. Cara (and including its Affiliates and
Sub-licensees) shall have the sole right and responsibility, at its and their
sole discretion for (a) preparing, filing and maintaining all Regulatory Filings
for Products in its own name in the Territory; provided that Enteris shall
prepare, file and solely and exclusively own the Enteris DMF and all contents
therein, and Cara shall have no ownership interest whatsoever in the Enteris DMF
or the contents therein, and (b) reporting to Regulatory Authorities all adverse
events and serious adverse events occurring in any clinical trials conducted by
Cara related to any Products, to the extent required by Applicable
Laws.  Enteris agrees to provide Cara with all information contained in the
Enteris DMF, and in any analogous regulatory filing or documents in any other
jurisdiction, to facilitate Cara’s Regulatory Filings in jurisdictions where the
Enteris DMF is not recognized, subject to Section 4.8, it being understood that
such information is deemed Proprietary Materials of Enteris.

3.5       Recalls. If any Regulatory Authority issues or requests a recall or
takes similar action in connection with any Product in the Territory, or if Cara
(or and its Affiliate or Sub-Licensee) reasonably believes that an event,
incident or circumstance has occurred that may result in the need for a recall,
market withdrawal or other corrective action regarding the Product, Cara shall
promptly advise Enteris thereof by telephone or facsimile.  Following such
notification, Cara (or and its Affiliate or Sub-Licensee) shall decide and have
control of whether to conduct a recall or market withdrawal (except in the event
of a recall or market withdrawal mandated by a Regulatory Authority, in which
case it shall be required) or to take other corrective action in any country and
the manner in which any such recall, market withdrawal or corrective action
shall be conducted; provided, that, Cara shall keep Enteris regularly informed
regarding any such recall, market withdrawal or corrective action.  All expenses
incurred by Cara in connection with any such recall, market withdrawal or
corrective action (including, without limitation, expenses for notification,
destruction and return of the affected Product and any refund to customers of
amounts paid for such Product) shall be the sole responsibility of Cara.

3.6       Safety Information.  Each Party shall disclose to other Party any and
all information of which that Party (or its Affiliate) becomes aware relating to
any safety issues for formulations using or based on the Licensed Technology,
which reasonably may impact the safety of Product, such disclosure to be made
promptly after the Party becomes aware thereof.





-  18  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

3.7       Reference Rights. Cara (and its Affiliates and Sub-Licensees) shall
have (i) the right of reference to the Enteris DMF and the information therein,
and (ii) the right to reference the information contained in the Enteris DMF in
all of Cara’s (and its Affiliates and Sub-Licensees) Regulatory Filings in
jurisdictions where the Enteris DMF is not recognized, in each case solely for
the purpose of exercising, using and practicing the licenses and other rights
granted to Cara pursuant to this Agreement, provided that Cara shall bear any
expenses (including expenses of Enteris) in respect of exercising any such right
of reference.

ARTICLE 4

CONFIDENTIALITY, PUBLICITY, PUBLICATIONS

4.1       Confidentiality. Each Party agrees that, during the Term and for a
period of [***] thereafter, it and its Affiliates shall keep confidential and
shall not publish or otherwise disclose to any Third Party and shall not use for
any purpose other than to exercise its rights or perform its obligations under
this Agreement or the Project Plan any Confidential Information furnished to it
or its Affiliate by the other Party or its Affiliate pursuant to this Agreement
or the Project Plan, except to the extent expressly authorized by this Agreement
or the Project Plan, or as otherwise agreed to in writing by the Parties. Each
Party shall further require its Affiliates, and its and their respective
directors, officers, employees, agents, consultants, sublicensees, contractors,
partners, acquirors, assignees, and distributors (collectively, “Recipients”)
who receive the other Party’s Confidential Information to agree, in writing, to
be bound by duties and obligations of confidentiality and non-use no less
stringent than those contained in this Section 4.1.  The foregoing
confidentiality and non-use provisions will apply over any preceding obligations
of confidentiality between Enteris and Cara, including those set forth in the
Manufacturing Services Agreement. The foregoing confidentiality and non-use
obligations do not apply to any particular portion of the disclosing Party’s
Confidential Information that the receiving Party can demonstrate by competent
written proof:

(a)       was already known to or otherwise in the possession of, the receiving
Party, other than under an obligation of confidentiality, prior to the time of
disclosure by the disclosing Party or its Affiliate, as evidenced by
contemporaneous writing;

(b)       was part of the public domain at the time of its disclosure to the
receiving Party or any of its Recipients;

(c)        became part of the public domain after its disclosure and other than
through any act or omission of the receiving Party or any of its Recipients in
breach of this Agreement;

(d)       was disclosed to the receiving Party on a non-confidential basis by a
Third Party who, to the receiving Party’s knowledge after due inquiry, had a
legal right to make such disclosure; or

(e)        was independently discovered or developed by the receiving Party or
its Affiliate without aid, application, reference to or use of the disclosing
Party’s Confidential





-  19  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Information, as evidenced by a contemporaneous writing dated prior to the time
of disclosure by the disclosing Party or its Affiliate.

4.2       Authorized Disclosure. Notwithstanding the obligations set forth in
Section 4.1, a Party or its Affiliate may disclose the other Party’s
Confidential Information and the terms of this Agreement to the extent:

(a)        such disclosure is reasonably necessary (i) for the filing or
prosecuting of Patent Rights as contemplated by this Agreement; (ii) to comply
with the requirements of Regulatory Authorities with respect to obtaining and
maintaining Regulatory Approval of a Product or submission of information to tax
or other Governmental Authorities; (iii) for prosecuting or defending litigation
as contemplated by this Agreement; or (iv) complying with Applicable Law;

(b)       such disclosure is reasonably necessary to its officers, directors,
employees, agents, consultants, contractors, licensees, sublicensees, attorneys,
accountants, sources of debt or equity financing, insurers or licensors who need
to know such information in order for such Party to perform its obligations or
exercise its rights under this Agreement, and to potential acquirers, merger
partners, strategic partners, or sources of debt or equity financing, and their
professional advisors, for use in diligence and related activities in the
proposed transaction(s); provided that in each case, the disclosees are bound by
written obligations of confidentiality and non-use, or by equivalent
professional ethical obligations, no less stringent than those of this Agreement
with a reasonable duration based on customary terms;

(c)        such disclosure is reasonably necessary to any bona fide potential or
actual investor, acquiror, merger partner or other financial or commercial
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or other business relationship; provided that, in each case, the
disclosees are bound by written obligations of confidentiality and non-use no
less stringent than to those of this Agreement with a reasonable duration based
on customary terms, and further provided that in the case of any such disclosure
of Confidential Information to any actual or potential competitor of either
Party, all competitively sensitive information (including, for the avoidance of
doubt, all financial information) herein shall be redacted until, subject to
Applicable Laws, the execution of a definitive agreement with such actual or
potential competitor to implement a transaction with the receiving Party is
imminent; or

(d)       such disclosure is reasonably necessary to comply with Applicable
Laws, including regulations promulgated by applicable security exchanges, court
order, administrative subpoena or other order.

(e)        Notwithstanding the foregoing, if a Party or its Affiliate is
required to make a disclosure of the other Party’s Confidential Information
pursuant to Section 4.2(a)(iii)-(iv) or 4.2(d), then such Party shall (i)
promptly notify the other Party of such required disclosure, (ii) give the other
Party an opportunity to seek confidential treatment and, upon the other Party’s
request, such Party and its Affiliates shall use reasonable efforts to obtain,





-  20  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

or to assist the other Party in obtaining, a protective order preventing or
limiting the required disclosure and (iii) if the other Party is unsuccessful in
its efforts pursuant to subsection (ii), disclose only that portion of the
Confidential Information that such Party is legally required to disclose.

4.3       Employees and Consultants. Enteris and Cara each hereby represents
that all of its employees and consultants, and all of the employees and
consultants of its Affiliates, who have access to Confidential Information of
the other Party are or will, prior to having such access, be bound by written
obligations to maintain such Confidential Information in confidence. Each Party
agrees to use, and to cause its Affiliates to use, Commercially Reasonable
Efforts to enforce such obligations and to prohibit its employees and
consultants from using such information except as expressly permitted hereunder.
Recipient party will be liable to the other for any disclosure or misuse by its
employees of Confidential Information of the disclosing Party.

4.4       Publicity.  The Parties shall, upon the execution of this Agreement,
issue a joint press release with respect to this Agreement in a form mutually
agreeable by both Parties, and each Party may make subsequent public disclosure
of the contents of such press release without further approval of the other
Party.  After release of such press release, if either Party or its Affiliate
desires to make a public announcement concerning the existence or terms of this
Agreement, or any clinical or regulatory announcements, early notification of
such public announcement by the proposing Party shall be given in writing to the
other Party at least [***] before the proposed disclosure date and a draft of
such public announcement shall be sent to the commenting Party for its review
and comment at least [***] before the proposed disclosure date, but subject to
Section 4.5.  Under no circumstances shall any competitively sensitive
information contained in this Agreement (including all financial information,
including total value of this Agreement) be disclosed, except as otherwise
provided in Section 4.5.

4.5       Public Filings. The Parties acknowledge that either or both Parties
may be obligated to file under Applicable Laws a copy of this Agreement with the
U.S. Securities and Exchange Commission or other Governmental Authorities. Each
Party shall be entitled to make such a required filing, provided that it
requests confidential treatment of the commercial terms and sensitive technical
terms hereof and thereof to the extent such confidential treatment is reasonably
available to such Party.  In the event of any such filing, each Party will
provide the other Party with a copy of this Agreement marked to show provisions
for which such Party intends to seek confidential treatment and shall reasonably
consider and incorporate the other Party’s reasonable comments thereon to the
extent consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.  Further, each Party acknowledges that the other Party, or
its successor, may be required by Applicable Laws to make public disclosure of
events or results of activities under this Agreement, and that such disclosures
may be made, if required by such Applicable Laws, prior to the expiration of the
notice periods in Section 4.4., provided that a Party (or successor) shall not,
in any such public disclosure, disclose any of the other Party’s Confidential
Information, unless such Party is required by Applicable Law to make such a
public disclosure of such particular information.  In such event, such Party
shall submit the proposed disclosure in writing to the other Party as far in
advance as reasonably practicable so as to provide a reasonable opportunity to
comment thereon, and such Party required to make the disclosure shall consider
all comments from such other Party





-  21  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

in good faith, and shall in any event only disclose such information of the
other Party as is required by Applicable Law to be disclosed publicly in such
manner.

 

4.6       Publications and Presentations.  Except for disclosures permitted
pursuant to Section 4.4 or Section 4.5, if a Party wishes to make a publication
relating to activities conducted under this Agreement or the results of such
activities hereunder, and such publication would disclose Confidential
Information of the other Party,  (a) it shall deliver to the other Party a copy
of any such proposed written publication or an outline of a proposed oral
disclosure at least [***] prior to submission for publication or presentation,
(b) the reviewing Party shall have the right to require a delay of up to [***]
in publication or presentation in order to enable patent applications to be
filed protecting such reviewing Party’s rights in potentially patentable
inventions that are owned by such Party and that would be publicly disclosed by
the publication of the information in such publication, and (c) such reviewing
Party shall have the right to prohibit disclosure of any of its Confidential
Information in any such proposed publication or presentation.  In any such
publication or presentation by a Party, the other Party’s contribution shall be
duly recognized, in accordance with customary industry standards.  For clarity,
Cara is free to make publications about its (and its Affiliates’ and
Sub-licensees’) activities under this Agreement, and results of such activities,
without review by Enteris, provided that such publications do not disclose
Confidential Information of Enteris.  Further, Enteris covenants that it and its
Affiliates shall not publish (or permit publication of) any non-public
information relating to Cara’s (and its Affiliate’s and Sub-licensee’s)
activities under this Agreement, or the results of such activities, without the
prior written consent of Cara, such consent not to be unreasonably withheld.

4.7       Permitted Publications. Notwithstanding Sections 4.4 through  4.6,
either Party may include in a public disclosure or in a scientific or medical
publication or representation, without prior delivery to or approval by the
other Party, any information which has previously been included in a public
disclosure or scientific or medical publication that has been approved or
otherwise made pursuant to Section 4.4 or 4.5 or reviewed pursuant to Section
4.6 or published or publicly disclosed by the other Party. A Party relying on
this Section 4.7 shall bear the burden of establishing that information has
previously been included in a public disclosure or scientific or medical
publication that has been approved pursuant to Section 4.4 or 4.5 or reviewed
pursuant to Section 4.6 or published or publicly disclosed by the other
Party.  For clarity, Cara (and its Affiliates and Sub-licensees) retain the full
rights to publish clinical and other data and results relating to Drug or
Product without consent of or comment by Enteris, provided that such
publications do not disclose Enteris Confidential Information.   Cara and
Enteris each may further disclose or publish that Cara and Enteris are parties
to this Agreement and the general scope of the rights granted hereunder, but
excluding any financial terms or the total value of the Agreement.

4.8       Use of Proprietary Materials. From time to time during the Term, one
Party (the “Transferring Party”) may supply the other Party (the “Recipient
Party”) with Proprietary Materials of the Transferring Party for use in the
Manufacture or Development of a Product.  In connection therewith, each
Recipient Party hereby agrees that: (a) it shall not use such Proprietary
Materials for any purpose other than exercising its rights or performing its
obligations hereunder; (b) it shall use such Proprietary Materials only in
compliance with all Applicable Laws; (c) it shall not transfer any such
Proprietary Materials to any Third Party without the prior written consent of
the Transferring Party, except for (i) the transfer of Products for use in
clinical trials or





-  22  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

(ii) in a transaction expressly permitted hereby (such as transfer by Cara to
its CMO); (d) the Recipient Party shall not acquire any right of ownership or
title in or to such Proprietary Materials as a result of such supply by the
Transferring Party; and (e) upon the expiration or termination of this
Agreement, the Recipient Party shall, if and as instructed by the Transferring
Party, either destroy or return any such Proprietary Materials that are not the
subject of the grant of a continuing license under this Agreement.

ARTICLE 5

INTELLECTUAL PROPERTY RIGHTS

5.1       Enteris Rights. Enteris shall own all rights, title, and interest on a
worldwide basis in and to the Licensed Patent Rights and Licensed Know-how,
including any Improvements (including any Patent Rights claiming or covering
such Improvements) regardless of inventorship, used to formulate, develop or
otherwise exploit the Drug or Product, and Enteris retains all rights to
prosecute and maintain the Licensed Patent Rights at its sole discretion and
sole expense.  Cara shall cooperate with and assist Enteris in all reasonable
respects, at Enteris’ expense, in connection with Enteris’ preparation, filing,
prosecution (including review and comments regarding responses to office actions
and/or official actions from worldwide patent offices) and maintenance of such
Licensed Patent Rights, including by obtaining assignments to reflect chain of
title consistent with the terms of this Agreement, gaining United States patent
term extensions, supplementary protection certificates and any other extensions
that are now or become available in the future wherever applicable to such
Licensed Patent Rights.

5.2       Cara Rights. Cara shall own all rights, title, and interest on a
worldwide basis in and to any Inventions, other than Improvements, including any
Patent Rights claiming or covering any such Invention, and Cara shall retain all
rights to prosecute and maintain such Patent Rights in its sole discretion and
sole expense.  Further, and notwithstanding the foregoing, Cara shall own the
overall formulation of the Product, provided that Enteris shall retain ownership
of all Licensed Technology that claims or is incorporated in such
formulation.  Notwithstanding the foregoing, Cara acknowledges that a license
shall be required with respect to any formulation to the extent that the
formulation uses or practices issued patents or Confidential Information of
Enteris in the Licensed Technology (excluding any Confidential Information that
is subject to any of the exceptions in subsections 4.1(a)-(e)).

5.3       Notice; Inventorship.  Cara hereby agrees to promptly notify Enteris
of the conception or reduction to practice of any Improvements made by or on
behalf of  Cara and to promptly execute any documents that may be necessary to
perfect Enteris’ ownership and rights in and to any such Improvements. In case
of a dispute between the Parties over whether any particular Invention is an
Improvement, such dispute shall be resolved according to U.S. patent law
pursuant to Article 11, with an arbitration (if conducted) by patent counsel
mutually selected by the Parties who (and whose firm) is not at the time of the
Dispute, and was not at any time during the [***] prior to such Dispute,
performing services for either of the Parties.  Expenses of the patent counsel
shall be shared equally by the Parties.  With respect to any Inventions that are
Improvements, Cara, its Affiliates and Sub-licensees, and their respective
employees,





-  23  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

subcontractors and contractors, and agents, shall assign, and do hereby
irrevocably and perpetually assign, to Enteris, all worldwide rights, title and
interest in and to all such Improvements (including all Patent Rights or other
intellectual property rights relating thereto).

5.4       Third Party Infringement.

(a)        Notice. If either Party becomes aware of any suspected infringement
or misappropriation of any Licensed Technology that cover the Development,
Manufacture or Commercialization of the Product anywhere in the Territory (each,
an “Infringement”), that Party shall promptly notify the other Party within
[***] and provide it with all details of such Infringement of which it is aware,
excluding privileged information (each, an “Infringement Notice”).

(b)       Enteris Right to Enforce. Enteris shall have the first right, but not
the obligation, to address such Infringement in the Territory that involves such
Licensed Technology by taking reasonable steps, which may include the
institution of legal proceedings or other action, and to compromise or settle
such Infringement (each, an “Infringement Response”); provided, that: (A)
Enteris shall keep Cara fully informed about such Infringement Response and Cara
shall provide, at Enteris’ expense all reasonable cooperation to Enteris in
connection with such Infringement Response; (B) Enteris shall not take any
position with respect to, or compromise or settle, any such Infringement in any
way that is reasonably likely to directly and adversely affect the scope,
validity or enforceability of any such Licensed Technology, without the prior
consent of Cara, which consent shall not be unreasonably withheld, conditioned
or delayed; and (C) if Enteris does not intend to prosecute or defend an
Infringement, or ceases to diligently pursue an Infringement Response with
respect to such an Infringement, it shall inform Cara in such a manner that such
Infringement Response will not be prejudiced and Section 5.4(c) shall apply.
 [***]

(c)        Cara’s Right to Enforce.  If (A) Enteris informs Cara in writing that
it does not intend to prosecute any Infringement Response with respect to any
such Infringement, (B) within [***] after the receipt of notice of any such
Infringement, Enteris has not commenced to take any Infringement Response with
respect thereto, or (C) if Enteris does not diligently pursue any such
Infringement Response, then, unless Enteris provides Cara with a commercially
reasonable justification for its delay of such Infringement Response, and
provided that such delay will not adversely affect the scope, validity or
enforceability of the Licensed Technology subject to the Infringement and will
not materially affect Cara’s Commercialization of Product, Cara shall have the
right, at its own expense, upon written notice to Enteris to take appropriate
action to address such Infringement, including by initiating an Infringement
Response or taking over prosecution of any legal proceedings initiated by
Enteris. In that event, Cara shall keep Enteris fully informed about such
Infringement Response and shall consult with Enteris before taking any major
steps during the conduct of that Infringement Response. Enteris shall provide
reasonable cooperation to Cara in connection with that Infringement Response.
Cara shall not take any position with respect to, or compromise or settle, such
Infringement in any way that is reasonably likely





-  24  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

to directly and adversely affect the scope, validity or enforceability of such
Licensed Technology. [***]

(d)       Right to Representation. Each Party shall have the right to
participate and be represented by counsel that it selects, in any Infringement
Response instituted under Section 5.4(b) or 5.4(c) by the other Party. If a
Party with the right to initiate an Infringement Response under Section 5.4 to
eliminate an Infringement lacks standing to do so and the other Party has
standing to initiate such action, then the Party with the right to initiate an
action under Section 5.4 may name the other Party as plaintiff in such action or
may require the Party with standing to initiate such Infringement Response at
the expense of the other Party.

(e)        Cooperation. In any Infringement Response instituted under this
Section 5.4, the Parties shall cooperate with and assist each other in all
reasonable respects. Upon the reasonable request of the Party instituting that
Infringement Response, the other Party shall join such Infringement Response and
shall be represented using counsel of its own choice, at the requesting Party’s
expense.

(f)        Allocation of Recoveries. Any settlements, damages or monetary awards
(“Recovery”) recovered by either Party pursuant to any Infringement Response
shall, after reimbursing the Parties for their reasonable out-of-pocket expenses
in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses), [***].

5.5       Defense of Claims. If any action, suit or proceeding is brought
against either Party or any Affiliate of either Party alleging the infringement
of the Know-how or Patent Rights of a Third Party by reason of the Development,
Manufacture or Commercialization of any Product, such Party shall notify the
other Party within [***] of the earlier of (a) receipt of service of process in
such action, suit or proceeding, or (b) the date such Party becomes aware that
such action, suit or proceeding has been instituted, and the Parties shall meet
as soon as possible to discuss the overall strategy for defense of such
matter.  Except as otherwise agreed in writing by the Parties, the Party alleged
to have infringed, or whose Affiliate or Sub-licensee is alleged to have
infringed, shall have the obligation to defend such action, suit or proceeding
at its sole expense, and in its sole discretion; the other Party shall have the
right to separate counsel at its own expense in any such action, suit or
proceeding, provided that its intellectual property rights are actually at issue
in the action or proceeding, and that it shall not interfere or compromise the
defending Party’s defense of such action.  In any such action or proceeding, the
Parties shall cooperate with each other in all reasonable respects in the
defense of any such action, suit or proceeding.  All such expenses with respect
to any such action, suit or proceeding in the Territory shall be borne solely by
the Party defending such action, suit or proceeding.  Each Party shall promptly
furnish the other Party with a copy of each communication relating to the
alleged infringement that is received by such Party including all material
documents filed in any related litigations as to such infringement that are
reasonably needed by the other Party, but excluding confidential or privileged
communications or documents.





-  25  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

5.6       Patent Term Extension. The Parties shall cooperate with each other in
obtaining patent term extensions or supplemental protection certificates or
their equivalents in any country in the Territory where applicable to Licensed
Patent Rights. Such cooperation shall include diligently and timely conferring
and coordinating with respect to such matters to ensure compliance with
applicable filing deadlines, and agreeing on procedures to be followed by the
Parties to ensure such compliance. In the event that elections with respect to
obtaining such patent term extension are to be made, Enteris shall have the
right to make the election with respect to Licensed Patent Rights.

5.7       Patent Marking. Cara agrees to mark, and to cause its Affiliates and
Sub-licensees to mark, Products sold in the U.S. with all applicable U.S. patent
numbers in issued Patent Rights that claim the Product (or its manufacture), and
to mark Products shipped to or sold in other countries, in each case to comply
with the patent laws and practices of the countries of manufacture, use and
sale.  Such marking may be on the packaging for the Products, if permitted by
Applicable Laws.

ARTICLE 6

CONSIDERATION

6.1       Upfront Fee. In consideration of the grant by Enteris to Cara of the
license in Section 2.1, Cara shall pay Enteris or Enteris’ designees (as
contemplated by the Stock Purchase Agreement) a non-refundable, non-creditable
upfront fee in an aggregate amount equal to eight million dollars ($8,000,000),
fifty percent (50%) of which shall be payable by transfer of immediately
available funds, within five (5) days of execution of this Agreement, in
accordance with the wire transfer instructions set forth in Exhibit A, attached
hereto and incorporated herein, and the invoice provided in writing by Enteris
to Cara prior to the Effective Date, and the other fifty percent (50%) of which
shall be paid in Cara stock issued by Cara to Enteris, or its designee, pursuant
to the terms of the Stock Purchase Agreement.

6.2       Milestone Payments. Cara shall make the following non-refundable,
non-creditable one-time payments to Enteris within [***] after the first
achievement of each of the following milestone events with respect to Cara’s
first Product (or Products, cumulatively, in the case of sales milestones)
(whether such milestone is achieved by Cara or its Affiliate or Sub-licensee)
utilizing the Licensed Technology, regardless of indication:

 

 

 

 

 

Milestone Event

Payment

 

 

($ U.S. Dollars)

Milestone #1

[***]

$[***]

Milestone #2

[***]*

$[***]

 





-  26  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

 

 

 

Milestone #3

[***]

$[***]

Milestone #4

[***]

$[***]

Milestone #5

[***]

$[***]

Milestone #6

[***]

$[***]

Milestone #7

[***]

$[***]

 

*[***]

6.3       [***]

6.4       Notice and Payment of Milestones. Cara shall provide Enteris with
prompt written notice, in any event within [***] thereafter, upon Cara’s
knowledge of the occurrence of each milestone event set forth in Section
6.2.  If Enteris believes any such milestone event has occurred and has not
received a written notice of same from Cara, it shall so notify Cara and shall
provide to Cara documentation or other information that support its belief.  Any
dispute under this Section 6.4 that relates to whether or not a milestone event
has occurred shall be resolved by discussion and, if needed, arbitration in
accordance with Article 11.  If Cara determines that there is a reasonable
likelihood of a particular milestone event being achieved on or about a
particular date, Cara shall use reasonable efforts to provide advance notice
thereof to Enteris, which notice shall be provided solely for Enteris’ planning
purposes and shall not be construed as a representation, warranty or covenant by
Cara that such milestone event will occur when anticipated, or at all.  Each
milestone payment under Section 6.2 shall only be payable once, and, for
clarity, the total amount of milestones payable under Section 6.2 shall not
exceed $[***].

6.5       Payment of Royalties; Accounting and Records.

(a)        Payment of Royalties. Cara shall pay Enteris a tiered royalty on the
applicable amount of Net Sales of Products in each Calendar Year (or partial
Calendar Year) at the following rates:





-  27  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

 

 

 

 

 

 

Aggregate Amount of Net Sales in

Royalty Rate (%)

a Calendar Year for All Products

 

in All Indications

 

Amount of annual Net Sales [***]

[***]%

Amount of annual Net Sales [***]

[***]%

 

[***]

(b)       Royalty Reductions. For sales of Product in countries where there is
no valid claim in an issued patent in the Licensed Patent Rights that covers the
Product, royalties for such Product in such country will be paid on Net Sales of
such Product in such country at [***] of the royalty rate otherwise applicable
to such Net Sales in the above schedule.

(c)        Royalty Buyout.

(i)         On or before the first (1st) anniversary of the Effective Date, Cara
shall have the right, but not the obligation, to terminate its obligation to pay
any royalties by paying to Enteris or Enteris’ designees (as contemplated by the
Stock Purchase Agreement) the sum of [***] payable in cash (the “One Year
Royalty Buyout”).

(ii)       After the first (1st) anniversary of the Effective Date but on or
before the second (2nd) anniversary of the Effective Date, Cara shall have the
right, but not the obligation, to terminate its obligation to pay any royalties
by paying to Enteris or Enteris’ designees (as contemplated by the Stock
Purchase Agreement) the sum of [***] payable in cash (the “Two Year Royalty
Buyout”, collectively with the One Year Royalty Buyout, the “Royalty Buyouts”,
and each a “Royalty Buyout”).

(iii)      If either (x) Cara is a “well-known seasoned issuer,” as such term is
defined in Rule 405 promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), as of the date of the exercise of the Royalty Buyout, or
(y) (i) the staff of the Division of Corporation Finance of the U.S. Securities
and Exchange Commission has issued to Cara a no-action letter regarding the
commencement of the holding period under Rule 144(d) promulgated under the
Securities Act for such shares of Cara stock as are otherwise issuable at the
election of Cara as partial payment of the Royalty Buyout as permitted under
this Section 6.5(c)(iii), and such no-action letter permits tacking of such
holding period back to the date of this Agreement, and (ii) sufficient time has
passed since the date of this Agreement (and all other requirements under Rule
144 are met) to permit the holders of the stock to be issued by Cara in relation
to the Royalty Buyout to sell all such shares on the date of Cara’s exercise of
such option in compliance with Rule 144 under the Securities Act without any
restrictions, then Cara shall have the option, but not the





-  28  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

obligation, to pay fifty percent (50%) of the Royalty Buyout amount by issuing
Cara stock to Enteris or its designee pursuant to the Stock Purchase Agreement.

(iv)       In order to exercise a Royalty Buyout, Cara shall notify Enteris and,
if the option to partially pay in Cara stock as permitted by Section 6.5(c)(iii)
above is exercised by Cara, EBP Holdco LLC and any designees of Enteris and EBP
Holdco LLC,  in writing that it is paying the Royalty Buyout and shall pay such
Royalty Buyout within [***] of such notice. For avoidance of doubt, upon
Enteris’ receipt of the Royalty Buyout under this Section 6.5(c), no royalties
shall thereafter be due to Enteris under this Agreement and the Royalty Term
(and the provisions of this Section 6.5) shall end immediately.  For the
avoidance of doubt, the expiration of the Royalty Term, including due to payment
of a Royalty Buyout, shall not affect Cara’s obligation to pay Enteris
milestones pursuant to Section 6.2 of this Agreement, including milestone events
based on [***]. In the event that Cara provides Enteris with a notice that it is
exercising the Royalty Buyout but no payment is received by Enteris within the
[***] period (other than solely due to an issue with Enteris or its bank), then
the Royalty Buyout is deemed to not have been exercised. Such failure to pay the
Royalty Buyout amount within that [***] period is not subject to cure.

6.6       Payment Dates and Reports. Cara shall make all royalty payments due
hereunder within [***] after the end of each Calendar Quarter in which the sale
of such Product shall occur.  Cara shall provide, within [***] after each
Calendar Quarter in which a sale of such Product shall occur, a report showing:
(a) the Net Sales of each Product by type of Product and country in the
Territory; (b) an itemization of the deductions permitted to determine Net
Sales; (c) a calculation of the amount of royalty due to Enteris, if applicable;
and (d) [***]. Payment of all milestone events due hereunder, including the
milestones on [***], shall be made in accordance with Section 6.2.  The Parties
agree that, notwithstanding anything to the contrary in the Manufacturing
Services Agreement, Cara has and shall have no further obligation under Section
4.1(b) of the Services Agreement to pay any additional License Access Fees (as
defined in the Manufacturing Services Agreement), and any such obligation going
forward is hereby terminated.

6.7       Records; Audit Rights.  Cara and its Affiliates and Sub-licensees
shall keep and maintain, for [***] from the date of (x) each payment of
royalties under this Agreement and (y) each milestone owed, complete and
accurate records of gross sales and Net Sales by Cara and its Affiliates and
Sub-licensees, in sufficient detail to allow royalties and milestones on Net
Sales to be determined accurately.  All such records required to be maintained
under this Section 6.7 shall include the information contained in the reports
required under Section 6.6.  Enteris shall have the right for a period of [***]
after receiving any such payments to appoint at its expense an independent
certified public accountant reasonably acceptable to Cara to audit such records
of Cara, or its Affiliates, to verify that the amount of any such payment was
correctly determined.  Cara and its Affiliates shall each make its records
available for audit by such independent certified public accountant during
regular business hours at such place or places where such records are
customarily kept, upon [***] written notice from Enteris.  Such audit right
shall not be exercised by Enteris more than once in any Calendar Year or more
than once with respect to sales of a particular Product in a particular period
or with respect to an individual milestone.  All records





-  29  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

made available for audit shall be deemed to be Confidential Information of
Cara.  The results of each audit, if any, shall be binding on both Parties
absent manifest error.  In the event there was an underpayment by Cara under
this Agreement, Cara shall promptly (but in any event no later than [***] after
Cara’s receipt of the report so concluding) make payment to Enteris of any
shortfall together with interest as provided in Section 6.8 from the date such
payment was due to the date paid in full.  Enteris shall bear the full cost of
such audit unless such audit discloses a variance to the detriment of Enteris of
five percent 5% or more from the amount of the original payment calculation in
which case Cara shall bear all reasonable cost of the performance of such audit.

6.8       Overdue Payments. All payments not made by Cara to Enteris when due
under this Agreement shall bear interest at a rate equal at [***] (as quoted in
The Wall Street Journal or its successor on the day after the payment is due)
calculated from the due date to the date paid in full. Any such overdue payment
shall, when made, be accompanied by, and credited first to, all interest so
accrued.

6.9       Payments;  Withholding Tax.

(a)        Payments in Dollars. All payments made by Cara under this Section
shall be made by wire transfer from a banking institution in United States
Dollars in accordance with instructions given in writing from time to time by
the other Party.

(b)       Withholding Taxes. If Applicable Laws require withholding of income or
other taxes imposed upon any payments made by Cara to Enteris under this
Agreement, Cara shall (i) make such withholding payments as may be required,
(ii) subtract such withholding payments from such payments, (iii) submit
appropriate proof of payment of the withholding taxes to Enteris within a
reasonable period of time, and (iv) promptly provide Enteris with all official
receipts with respect thereto.  Cara shall render Enteris reasonable assistance
in order to allow Enteris to obtain the benefit of any present or future treaty
against double taxation which may apply to such payments.

6.10     Foreign Currency Exchange. If, in any Calendar Quarter, Net Sales are
made in any currency other than United States Dollars, such Net Sales shall be
converted into United States Dollars by applying the exchange rate conversion
consistently used by Cara in its audited consolidated accounts making use of a
publicly available foreign exchange rate source.

6.11     Cara Obligations. Cara shall be solely responsible for all amounts it
owes to any Third Party in connection with the Development, Manufacture, or
Commercialization of Products in the Field in the Territory.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES; COVENANTS; LIABILITY

7.1       Mutual. Enteris and Cara each represents and warrants to the other
Party, as of the Effective Date, as follows:





-  30  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

(a)        It is a corporation or company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.

(b)       The execution and delivery of this Agreement and the performance by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate action and will not violate (a) such Party’s certificate of
incorporation or bylaws, (b) any agreement, instrument or contractual obligation
to which such Party is bound in any material respect, (c) any requirement of any
Applicable Laws, or (d) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to such Party.

(c)        This Agreement is a legal, valid and binding obligation of such
Party, enforceable against it in accordance with its terms and conditions,
subject to all bankruptcy and other debtor laws and protections and to equitable
principles.

(d)       It is not under any obligation, contractual or otherwise, to any other
person or entity that conflicts with or is inconsistent in any respect with the
terms of this Agreement or that would impede the diligent and complete
fulfillment of its obligations hereunder.

(e)        Such Party has never been, and is not currently, a Debarred Entity.
Each of the Parties further warrants and represents that no Debarred Entity has
performed or rendered, any services or assistance on its behalf relating to
activities contemplated or rights granted pursuant to this Agreement.  Each
Party certifies and covenants that it shall not use, in any capacity, a Debarred
Entity in the performance of this Agreement.   “Debarred Entity” for purposed of
this Section 7.1(e) means a corporation, partnership or association that has
been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from submitting
or assisting in the submission of any abbreviated drug application, or an
employee, partner, shareholder, member, subsidiary or affiliate of a Debarred
Entity.

7.2       By Cara. Cara represents, warrants, and covenants to Enteris that:

(a)        All of its activities and the activities of its Affiliates and its
Sub-licensees, related to its use and practice of the Licensed Technology and
all Development, Manufacture and Commercialization of the Products pursuant to
this Agreement, shall to its knowledge comply in all material respects with all
Applicable Laws.

(b)       Cara, its Affiliates, and to its knowledge its Sub-licensees, shall
not encumber, with liens, mortgages, or security interests, the Licensed
Technology, except as otherwise expressly permitted in this Agreement.

7.3       By Enteris.

(a)        Enteris owns or has license rights to all the Licensed Technology
existing as of the Effective Date.  Enteris is entitled to grant the licenses
specified in this Agreement. The Licensed Patent Rights existing as of the
Effective Date constitute all of the Patent





-  31  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Rights owned by or licensed to Enteris or its Affiliate as of the Effective Date
that are necessary or reasonably useful to Develop, Manufacture, sell and
otherwise Commercialize the Product.  The Licensed Know-how existing as of the
Effective Date constitute all of the Licensed Know-how owned by or licensed to
Enteris or its Affiliate as of the Effective Date that are necessary or
reasonably useful to Develop, Manufacture, sell and otherwise Commercialize the
Product.

(b)       To Enteris’ knowledge, there is no actual or threatened infringement
of the Licensed Technology in the Field by any Third Party;

(c)        To Enteris’ knowledge, the Licensed Patent Rights existing as of the
Effective Date are subsisting and are not invalid or unenforceable, in whole or
in part.  As of the Effective Date, there are no claims, judgments, or
settlements against, or amounts with respect thereto owed by, Enteris or any of
its Affiliates relating to the Licensed Patent Rights that would have a material
adverse effect on the license rights granted to Cara under this Agreement or on
Cara’s ability to use or practice such license rights;

(d)       As of the Effective Date, no claim or litigation has been brought
against Enteris or, to Enteris’ knowledge, against any Third Party or, to
Enteris’ knowledge, threatened, alleging that (A) the Licensed Patent Rights are
invalid or unenforceable; or (B) the Licensed Patent Rights or the licensing or
exploiting of such Licensed Patent Rights violates, infringes, or other
conflicts or interferes with any intellectual property or proprietary right of
any Third Party, nor is there any reasonable basis for any such claim; or (C)
the Licensed Know-how has been misappropriated; or (D) the Licensed Know-how or
the licensing or exploiting of such Licensed Know-how violates, misappropriates,
or otherwise conflicts or interferes with any intellectual property or
proprietary right of any Third Party;

(e)        The practice or use of the Licensed Technology (including  in the
Manufacture or Commercialization of Products) does not, and to the knowledge of
Enteris shall not, result in any payment obligation by Cara (of any royalty,
milestone payment or other license fee), other than the payments due to Enteris
under this Agreement, to any Third Party;

(f)        Neither Enteris, nor any of its Affiliates, has granted any mortgage,
pledge, claim, security interest, encumbrance, lien, or other charge of any kind
(collectively, “liens” and each a “lien”) on any of the Licensed Technology
anywhere in the Territory, and the Licensed Patents and Licensed Know-how are
free and clear of all liens in the Territory; except with respect to (i) any
such liens on the Licensed Technology that are junior in priority to the rights
of a licensee in ordinary course of business, or (ii) liens on revenue received
under this Agreement.

(g)        Within [***] of the Effective Date of this Agreement, Enteris shall
have provided to Cara all material documentation, data, and information under
its control requested by Cara relating to the Licensed Know-how and the use
thereof in formulations, including all material safety information.  All
information and data provided by or on





-  32  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

behalf of Enteris to Cara as set forth in this Section 7.3(g) in contemplation
of this Agreement or the transactions contemplated hereby is, to Enteris’
knowledge, true, accurate and complete in all material respects, and Enteris
shall not knowingly fail to disclose any material information or data in
Enteris’ (or its Affiliate’s) control that could be reasonably expected to cause
the Enteris information or data that has been disclosed to Cara to be misleading
in any material respect.

7.4       Warranty Disclaimer. EXCEPT FOR THE EXPRESS WARRANTIES PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY KNOW-HOW, PATENT RIGHTS OR OTHER SUBJECT MATTER OF THIS
AGREEMENT, AND EACH PARTY HEREBY DISCLAIMS ALL SUCH OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.

7.5       Indemnification; Insurance.

(a)        Cara shall indemnify, defend and hold harmless Enteris and its
Affiliates, and their respective directors, officers, employees and agents, and
their respective successors, heirs and assigns (collectively, the “Enteris
Indemnitees”), against all liabilities, damages, losses and expenses (including
reasonable attorneys’ fees and expenses of litigation) (collectively, “Losses”)
incurred by or imposed upon the Enteris Indemnitees, or any of them, as a direct
result of claims, suits, actions, demands or proceedings (“Claims”) brought by a
Third Party against Enteris Indemnitees, including, personal injury and product
liability claims (collectively, “Enteris Indemnity Claims”), to the extent
arising out of (i) the Development, Manufacture and/or Commercialization of any
Product by Cara or any of its Affiliates, Sub-licensees and/or agents in the
Territory, including warranty claims or Product recalls; (ii) any breach of this
Agreement by Cara or any of its Affiliates, Sub-licensees or agents; (iii) any
tort claims for the death, personal injury, or illness of any person or claims
relating to any damage to any property related in any way to the rights granted
under this Agreement or activities conducted by or on behalf of Cara, its
Affiliates or Sub-licensees and their respective directors, officers, employees
and agents, in connection with this Agreement; except, in each case, to the
extent such Claim or Loss is caused by a breach by Enteris of its
representations, warranties, covenants or obligations in this Agreement, or the
gross negligence or willful misconduct of any Enteris Indemnitee; or (iv) the
gross negligence or willful misconduct of any Cara Indemnitee, or agent of Cara;
but excluding any Enteris Indemnity Claim or Losses to the extent that Enteris
has an obligation to indemnify Cara Indemnitees pursuant to Section 7.5(b), as
to which Claim or Losses each Party shall indemnify the other to the extent of
their respective liability for such Losses.

(b)       Enteris shall indemnify, defend and hold harmless Cara, its Affiliates
and Sub-licensees, and their respective directors, officers, employees and
agents, and their respective successors, heirs and assigns (collectively, the
“Cara Indemnitees”), against all Losses incurred by or imposed upon the Cara
Indemnitees, or any of them, as a direct result of claims, suits, actions,
demands or proceedings brought by a Third Party against





-  33  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Cara Indemnitees, including personal injury and product liability claims
(collectively, “Cara Indemnity Claims”) to the extent arising out of (i) any
breach of this Agreement by Enteris or any of its Affiliates or agents, except,
in each case, to the extent such Claim is caused by a breach by Cara of its
representations, warranties, covenants or obligations in this Agreement, or the
gross negligence or willful misconduct of any Cara Indemnitee; or (ii) the gross
negligence or willful misconduct of any Enteris Indemnitee; or (iii)
infringement or violation of Third Party intellectual property rights to the
extent due to the use or practice of the Licensed Technology; but excluding any
Cara Indemnity Claim or Losses to the extent that Cara has an obligation to
indemnify any Enteris Indemnitees pursuant to Section  7.5(a) as to which Claims
or Losses each Party shall indemnify the other to the extent of their respective
liability for such Losses.

(c)        Upon receipt of notice of any Loss, or of any claim, suits, action,
demand or proceeding, that may give rise to a right of indemnity from the other
Party hereto, the Party seeking indemnification (the “Indemnified Party”),
either on behalf of itself or, as applicable, for a member of its group entitled
to such indemnity (an “Indemnified Member”), shall give prompt written notice to
the other Party (the “Indemnifying Party”) of the Loss (or related claim,
action, or allegation) for which indemnification is sought (a
“Claim”).  Provided that the Indemnifying Party is not contesting its obligation
to indemnify as to the noticed Claim under this Article 7, the Indemnified Party
(and the Indemnified Member, as applicable) shall permit the Indemnifying Party
to control any the defense of such Claim and any litigation relating to such
Claim and all related Losses and the disposition of such Claim and Losses.  The
Indemnifying Party shall (i) act reasonably and in good faith with respect to
all matters relating to the settlement or disposition of such Claim and all
related Losses as the settlement or disposition relates to such Indemnified
Party and (ii) not settle or otherwise resolve such Claim and related Losses in
a way that would adversely impact the Indemnified Party (or the Indemnified
Member, as applicable) without the prior written consent of such Indemnified
Party (which consent shall not be unreasonably withheld, conditioned or
delayed).  Each Indemnified Party (and all applicable Indemnified Members) shall
cooperate with the Indemnifying Party in its defense of any such Claim and
related Losses in all reasonable respects and shall have the right to be present
in person or through counsel at all legal proceedings with respect to such Claim
and Loss.  If the Indemnifying Party does not assume and conduct the defense of
the Claim and Loss as provided above, (a) the Indemnified Party may defend
against, consent to the entry of any reasonable judgment, or enter into any
reasonable settlement with respect to such Loss in any manner the Indemnified
Party may deem reasonably appropriate (and the Indemnified Party need not
consult with, or obtain any consent from, the Indemnifying Party in connection
therewith), and (b) the Indemnifying Party shall remain responsible to indemnify
the Indemnified Party as provided in this Article 7.

(d)       Limited Liability. EXCEPT FOR LIABILITY ARISING FROM A PARTY’S BREACH
OF CONFIDENTIALITY OBLIGATIONS HEREUNDER, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY OR ANY OF ITS AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS OR LOST REVENUES,
REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF SUCH





-  34  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION  7.5(d) IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY UNDER SECTION  7.5(a) OR 7.5(b).

(e)        Cara shall procure and maintain insurance, including product
liability insurance, or shall self-insure, in each case in a manner adequate to
cover its obligations under this Agreement and consistent with normal business
practices of prudent companies similarly situated at all times during the Term
and for a period of [***] thereafter. Such insurance shall provide that the
policy is primary and not in excess or contributory with regard to other
insurance Enteris may have. Cara shall provide Enteris with written evidence of
such insurance or self-insurance upon request.   Cara shall provide Enteris with
written notice at least [***] prior to the cancellation, non-renewal or material
change in such insurance.

7.6       The terms of this Article 7 shall survive termination of this
Agreement for whatever reason.

ARTICLE 8

TERM AND TERMINATION

8.1       Term.  This Agreement shall commence on the Effective Date, and shall
continue in full force and effect until the earlier of (i) the expiration of the
Agreement upon the expiration or termination of all payment obligations under
this Agreement with respect to the last Product in all countries in the
Territory, or (ii) the termination of this Agreement by either Party pursuant to
Sections 8.3 through 8.5, inclusive (the “Term”).

8.2       Expiration of Term. Upon expiry of the Term pursuant to clause (i) of
Section 8.1, all rights and licenses granted to Cara under this Agreement in
respect of Products shall become fully paid-up and irrevocable with respect to
all countries in the Territory.

8.3       Termination for Material Breach. A Party may terminate this Agreement
by notice in writing to the other Party if such other Party materially breaches
its obligations under the Agreement, and does not cure such breach, in
accordance with the following:  In the case of such material breach, the
non-breaching Party may provide the breaching Party with a written notice
specifying in reasonable detail the nature of the material breach, and stating
its intention to terminate this Agreement if such breach is not cured.  If the
material breach is not cured within sixty (60) days (or thirty (30) days with
respect to a material breach of a payment obligation) after the receipt of such
notice, the non-breaching Party shall be entitled, without prejudice to any of
its other rights under this Agreement, and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement by providing
written notice to the other Party, such notice to be provided no later than
[***] after the end of the cure period (and subject to Article 11).

8.4       Termination for Challenge Enteris shall have the right to terminate
this Agreement upon written notice to Cara, if all the following criteria are
met:  (a) Cara or any of its





-  35  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Affiliates formally Challenges the validity of any Licensed Patent Rights or
Assists a Third Party in initiating a Challenge of any Licensed Patent Rights,
and (b) Enteris provides Cara written notice that it intends to terminate this
Agreement as a result of such Challenge by Cara (or its Affiliate), or of such
Assist by Cara of a Third Party Challenge. Such termination by Enteris shall
become effective thirty (30) days after notice of termination to Cara (but
subject to Article 11), unless Cara has withdrawn such Challenge of such
Licensed Patent Rights or ceased providing such Assist to the Third Party (as
applicable). The notice provided by Enteris must provide the details of Enteris’
belief that Cara has initiated, or has Assisted in the initiation of, such a
Challenge. If a Sub-licensee of Cara, or a Sub-licensee of Cara’s Sub-licensee,
initiates a Challenge of any Licensed Patent Rights, then Cara shall, upon
written notice from Enteris, terminate such sublicense or direct Cara’s
Sub-licensee to do so, unless such Sub-licensee has ceased such Challenge within
thirty (30) days of such written notice.

8.5       Without Cause Termination. Cara may terminate this Agreement for any
reason or no reason: (a) prior to receipt of first Regulatory Approval for a
Product in the United States for any indication upon thirty (30) days prior
written notice to Enteris or (b) on or after receipt of first Regulatory
Approval for a Product in the United States for any indication upon sixty (60)
days prior written notice to Enteris.

8.6       Consequences of Termination. Upon early termination of this Agreement
pursuant to clause (ii) of Section  8.1 for any reason (but not upon expiration
of the Term pursuant to clause (i) of Section  8.1), in addition to any remedies
available to a Party at law or in equity, the following provisions shall apply,
as applicable:

(a)        all licenses and rights granted by Enteris to Cara pursuant to this
Agreement, including the licenses and rights granted to Cara under Section 2.1
shall terminate as of the effective date of termination;

(b)       Cara shall not use or practice any issued Licensed Patent Rights or,
to the extent consisting of Enteris Confidential Information, any Licensed
Know-how that, in each case, are incorporated into any Product for any purpose;

(c)        Cara shall cease all Commercialization and Development activities
with respect to the Products (except as otherwise provided in this Section) and
shall diligently wind down, according to good clinical practice, any clinical
trials of such Product(s) that are ongoing at the time of notice of such
termination or expiration, to the extent any such activities would use or
practice issued claims in the Licensed Patent Rights, or Enteris Confidential
Information or Licensed Know-how that is not subject to the exceptions in
subclauses (a) – (e) of Section 4.1;

(d)       all reference rights granted by Enteris to Cara under this Agreement
shall cease, including Cara’s right to reference the Enteris DMF, the contents
therein, and any set of documents referencing the Enteris DMF, in any Regulatory
Filings, and (1) such Regulatory Filings referencing the Enteris DMF or the
contents therein shall immediately be withdrawn with appropriate notification to
the Regulatory Authority, and (2) all copies (in any form, including electronic)
of documents referencing the Enteris DMF which have





-  36  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

been provided to Third Parties shall be sequestered until the applicable
retention period of the Regulatory Authority expires and shall thereafter be
promptly destroyed; and

(e)        each Party shall cease use of, and promptly return, all Confidential
Information of the other Party that are not subject to a continuing license
hereunder; provided, that, each Party may retain one (1) copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.

(f)        Except in the event Enteris terminates this Agreement pursuant to
this Article 8, Cara and its Affiliates and Sub-licensees shall be entitled,
during the [***] period following such termination, to continue to sell any
commercial inventory of such terminated Product(s) so long as Cara pays to
Enteris the amounts applicable to said subsequent sales in accordance with the
terms and conditions set forth in this Agreement. Any drug substance, clinical
supplies and finished forms of such terminated Product(s) remaining following
such [***] period shall be destroyed.

8.7       Survival Termination or expiration of this Agreement for any reason
shall be without prejudice to: (a) any obligations of the Parties that arose or
accrued prior to the effective date of such termination; (b) the survival of
rights specifically stated in this Agreement to survive; (c) the rights and
obligations of the Parties provided in Article 1,  Article 4,  Article 5,
 Article 10,  Article 11,  Article 13, Sections 3.5,  3.63.6,  6.5,  6.7,  6.8,
 6.9,  6.10,  6.11,  7.5,  8.2,  8.6,  8.7, 12.1-12.8 (including all other
Sections referenced in any such Section), all of which shall survive such
termination except as provided in this Article 8; and (d) any other rights or
remedies provided at law or equity which either Party may otherwise have.

ARTICLE 9

ASSIGNMENT; SUCCESSORS AND ASSIGNS

9.1       Neither Party shall be entitled to assign, transfer, charge or in any
way make over the benefit and/or the burden of this Agreement without the prior
written consent of the other, which consent shall not be unreasonably withheld,
conditioned or delayed, except that (a) each Party shall be entitled without the
prior written consent of the other Party to assign this Agreement and the
rights, obligations and interests thereunder to (i) an Affiliate, provided that
the assigning Party shall remain liable and responsible to the non-assigning
Party for the performance and observance of all such duties and obligations by
such Affiliate, or (ii) its successor in interest in connection with a sale,
merger, or acquisition of all or substantially all of the assets of its business
to which this Agreement relates and (b) Enteris shall be entitled without the
prior written consent of Cara to (i) pledge, grant a security interest, lien or
charge in, or other encumbrance upon, any of its rights or interests in this
Agreement (and may assign this Agreement or the rights hereunder, in whole or in
part in connection with any of the foregoing), including without limitation
pursuant to the terms of any secured indebtedness (and any amendment,
restatement, replacement or refinancing thereof) and any related documents, and
(ii) assign all or a portion of its rights and interests to receive any payments
pursuant to Article 6 to its current or former shareholders, provided, however,
in such event, Cara shall, in accordance with Article 6, continue to make such
payments directly to Enteris (who shall receive such payments on behalf of, and
as agent for, such





-  37  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

current or former shareholders, to the extent of the payment rights and
interests so assigned).  Any attempted assignment in violation of this Article 9
shall be null and void.

9.2       The terms and conditions of this Agreement shall be binding on and
inure to the benefits of permitted successors and assigns of each Party.

ARTICLE 10

GOVERNING LAW

10.1     This Agreement shall be construed, governed and interpreted in
accordance with the laws of the State of New York without regard to the
application of its principles of conflict of law.

ARTICLE 11

DISPUTE RESOLUTION; ARBITRATION

11.1     Dispute Resolution.   If a dispute or issues arises between the Parties
regarding any matter under this Agreement, including interpretation of a
provision of the Agreement or performance or breach of an obligation hereunder,
(a “Dispute”) then on notice from either Party detailing such Dispute, the
senior executive officers of each Party shall promptly meet and discuss and seek
to resolve, reasonably and in good faith, such Dispute, for a period of up to
[***] from the date of receipt of such notice.  Any resolution by the Parties of
such a Dispute shall be set forth in writing acknowledged by the Parties.
Neither Party shall initiate any court or other legal proceeding to resolve or
enforce its rights as to, any Dispute except as provide in this Article 11.

11.2     Arbitration of Unresolved Disputes.  For any Dispute that is not
resolved by the Parties pursuant to Section 11.1 above, such Dispute shall be
resolved, at the election of either Party, by binding arbitration before a panel
of three (3) neutral, fully independent arbitrators in accordance with the rules
of the American Arbitration Association (“AAA”) in effect at the time the
proceeding is initiated, by such Party providing written notice of the
arbitration, such notice setting forth in detail the Dispute to be resolved.  In
any such arbitration, the following procedures shall apply:

(a)        The panel will be comprised of one arbitrator chosen by Cara, one by
Enteris and the third, who shall act as the chairman of the panel, by the two
co-arbitrators.   If either Party fails or both Parties fail to choose an
arbitrator or arbitrators within [***] after receiving notice of commencement of
arbitration or if the two arbitrators fail to choose a third arbitrator within
[***] after their appointment, then either or both Parties shall immediately
request that the AAA select the remaining number of arbitrators to be selected,
which arbitrator(s) shall have the requisite scientific background, experience
and expertise.  All such arbitrators must have no current or prior relationship
with or to either Party and all its respective Affiliates, be neutral and
unbiased as to the subject matter of the Dispute, and have significant
experience in the creation and interpretation of license agreements similar to
this Agreement.  The place of arbitration shall be New York, New York. The
language of the arbitration shall be English.





-  38  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

(b)       Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration decision is rendered or the Dispute is otherwise
resolved. Either Party also may, without waiving any right or remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending
resolution of the Dispute pursuant to this Section 11.2. The arbitrators shall
have no authority to award punitive or any other type of damages not measured by
a Party’s compensatory damages.

(c)        The award of the arbitrators shall be final and binding on the
parties (except for those remedies expressly set forth in this Agreement).
Judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof. Notwithstanding anything in this Section 11.2 to
the contrary, each Party shall have the right to institute judicial proceedings
against the other Party or anyone acting by, through or under such other Party,
in order to enforce the instituting Party’s rights hereunder through specific
performance, injunction or similar equitable relief.

(d)       Each Party shall bear its own costs and expenses and attorneys’ fees
in connection with any such arbitration; provided, that, the arbitrators shall
be authorized to determine whether a Party is the prevailing Party, and if so,
to award to the prevailing Party reimbursement for its reasonable attorneys’
fees, costs and expenses (including, for example, expert witness fees and
expenses, photocopy charges and travel expenses).

(e)        Unless otherwise agreed by the parties, Disputes relating to patents
and non-disclosure, non-use and maintenance of Confidential Information shall
not be subject to arbitration, and shall be submitted to a court of competent
jurisdiction.

(f)        The arbitration shall be confidential. Except to the extent necessary
to confirm an award or decision or as may be required by Applicable Laws,
neither Party nor any arbitrator may disclose the existence or results of any
arbitration without the prior written consent of both parties. In no event shall
any arbitration be initiated after the date when commencement of a legal or
equitable proceeding based on the Dispute would be barred by the applicable New
York statute of limitations.

(g)        In the event of a Dispute involving the alleged breach of this
Agreement (including whether a Party has satisfied its diligence obligations
hereunder), (i) the running of the time periods as to which a Party must cure a
breach of this Agreement shall be tolled during the period the breach that is
the subject matter of the Dispute is being arbitrated, and (ii) if the
arbitrators render a decision that a breach of this Agreement has occurred, the
arbitrators shall have no authority to modify the right of the non-breaching
Party to terminate this Agreement in accordance with Section 8.3. Any disputed
performance or suspended performance, pending the resolution of a Dispute that
the arbitrators determine to be required to be performed by a Party, shall be
completed within a reasonable time period following the final decision of the
arbitrators.

(h)       Any monetary payment to be made by a Party pursuant to a decision of
the arbitrators shall be made in U.S. dollars, free of any tax or other
deduction.





-  39  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

ARTICLE 12

MISCELLANEOUS

12.1     Amendment and Modification. This Agreement may only be amended,
modified, or supplemented by an agreement in writing signed by each Party
hereto.

12.2     Headings. Section and subsection headings are inserted for convenience
of reference only and do not form a part of this Agreement.

12.3     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement. Each Party may execute this
Agreement by facsimile transmission or in Adobe™ Portable Document Format
(“PDF”) sent by electronic mail. In addition, facsimile or PDF signatures of
authorized signatories of any Party will be deemed to be original signatures and
will be valid and binding, and delivery of a facsimile or PDF signature by any
Party will constitute due execution and delivery of this Agreement.  This
Agreement may be amended, modified, superseded or canceled, and any of the terms
of this Agreement may be waived, only by a written instrument executed by each
Party or, in the case of waiver, by the Party or parties waiving compliance. The
delay or failure of either Party at any time or times to require performance or
to exercise any right arising out of any provisions shall in no manner affect
the rights at a later time to enforce the same.

12.4     Waiver. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.  No single or
partial exercise of any right, power or privilege will preclude any other or
further exercise of such right, power or privilege or the exercise of any other
right, power or privilege. No waiver by either Party of any condition or of the
breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, shall be deemed to be, or considered
as, a further or continuing waiver of any such condition or of the breach of
such term or any other term of this Agreement. Except as otherwise expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by Applicable Law or otherwise, will be
cumulative and not in the alternative to any other rights or remedies that may
be available to such Party.

12.5     No Third Party Beneficiaries. Except as set forth in Sections 7.5(a)
and 7.5(b) and in Article 9, no Third Party (including employees of either
Party) shall have or acquire any rights by reason of this Agreement.

12.6     Independent Relationship. The Parties understand and agree that the
relationship between the Parties to this Agreement is purely contractual and is
limited to the activities, rights and obligations as set forth in this
Agreement.   Nothing in this Agreement shall be construed (a) to create or imply
a general partnership between the parties, (b) to make either Party the agent of
the other for any purpose, (c) to alter, amend, supersede or vitiate any other
arrangements between the Parties with respect to any subject matter not covered
hereunder, (d) to give either Party the right to bind the other, (e) to create
any duties or obligations between the





-  40  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

parties except as expressly set forth herein, or (f) to grant any direct or
implied licenses or any other rights other than as expressly set forth herein.

12.7     Interpretation. The Parties acknowledge and agree that: (a) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the rules of
construction to the effect that any ambiguities are resolved against the
drafting Party shall not be employed in the interpretation of this Agreement. In
addition, unless a context otherwise requires, wherever used, the singular shall
include the plural, the plural the singular, the use of any gender shall be
applicable to all genders, the word “or” is used in the inclusive sense (and/or)
and the word “including” is used without limitation and means “including without
limitation”. Unless otherwise specified, references in this Agreement to any
Section shall include all Sections, subsections and paragraphs in such Section,
references to any Section shall include all subsections and paragraphs in such
Section, and references in this Agreement to any subsection shall include all
paragraphs in such subsection. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Section or other subdivision. All references to days in this
Agreement shall mean calendar days, unless otherwise specified. Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein will be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (ii) any
reference to any Applicable Laws herein will be construed as referring to such
Applicable Laws as from time to time enacted, repealed or amended, (iii) any
reference herein to any person will be construed to include the person’s
successors and permitted assigns, (iv) any reference herein to the words
“mutually agree” or “mutual written agreement” will not impose any obligation on
either Party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such Party may determine in such Party’s sole
discretion, (v) all references herein to Sections or Exhibits will be construed
to refer to Sections and Exhibits to this Agreement, (vi) except as otherwise
expressly provided herein all references to “$” or “dollars” refer to the lawful
money of the U.S., and (vii) the words “copy” and “copies” and words of similar
import when used in this Agreement include, to the extent available, electronic
copies, files or databases containing the information, files, items, documents
or materials to which such words apply. This Agreement has been prepared in the
English language and the English language shall control its interpretation. In
addition, all notices required or permitted to be given hereunder, and all
written, electronic, oral or other communications between the parties regarding
this Agreement shall be in the English language.

12.8     Entire Agreement; Severability. This Agreement and the Stock Purchase
Agreement set forth the entire agreements between the Parties with respect to
the subject matter of this Agreement and of such Stock Purchase Agreement and
supersede all other agreements and understandings between the Parties with
respect to such subject matter.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties with respect to the subject matter of this
Agreement other than as are set forth in this Agreement and any other documents
delivered pursuant hereto or thereto.  If any provision of this Agreement is or
becomes invalid or is ruled invalid by any court of competent jurisdiction or is
deemed unenforceable, it is the intention of the parties that the remainder of
the Agreement shall not be affected.





-  41  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

12.9     Delay Due to Force Majeure. A Party shall not be liable for failure of
or delay in performing any of its obligations set forth in this Agreement, and
shall not be deemed in breach of such obligations, if such failure or delay is
due to a Force Majeure. In the event of such Force Majeure, the Party affected
shall use Commercially Reasonable Efforts to cure or overcome the same and
resume performance of its obligations hereunder.  Notice of a Party’s failure or
delay in performance due to Force Majeure must be given to the other Party
within thirty (30) days after the affected Party becomes aware of its
occurrence. All delivery dates under this Agreement that have been affected by
Force Majeure shall be tolled for the duration of such Force Majeure. If a Force
Majeure persists for more than ninety (90) days, then the Parties will discuss
in good faith the reasonable modification of the Parties’ respective obligations
under this Agreement in order to mitigate the delays caused by such Force
Majeure and the impacts of such delays.

12.10   Further Assurances.  Each of Enteris and Cara, upon the reasonable
request of the other Party, whether before or after the Effective Date, will do,
execute, acknowledge, and deliver or cause to be done, executed, acknowledged or
delivered all such further reasonable acts, deeds, documents, assignments,
transfers, conveyances, powers of attorney, instruments and assurances as may be
reasonably necessary to effect complete consummation of the transactions
contemplated by this Agreement, and to do all such other reasonable acts, as may
be necessary or reasonably needed in order to carry out the purposes and intent
of this Agreement. The Parties agree to execute and deliver such other
reasonable documents, certificates, agreements and other writings and to take
such other reasonable actions as may be reasonably necessary in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement.

12.11   Expenses. Each of the Parties will bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

ARTICLE 13

NOTICE

13.1     Any notice or other documents to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if sent by registered
post, courier, facsimile or other electronic media to a Party or delivered in
person to a Party at the address or facsimile number set out below for such
Party or such other address as the Party may from time to time designate by
written notice to the other(s):

Address of Enteris:

 

Enteris Biopharma, Inc., 83 Fulton St., Boonton, NJ 07005, USA

Facsimile: [***]

E-mail: [***]

For the attention of the President & CFO

 





-  42  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

Address of Cara:

 

Cara Therapeutics, Inc.

4 Stamford Plaza

107 Elm Street, 9th Floor

Stamford, CT 06902

 

Facsimile: [***]

E-mail:  [***]

For the attention of:  Chief Executive Officer

With a copy to:

Cara Therapeutics, Inc.

4 Stamford Plaza

107 Elm Street, 9th Floor

Stamford, CT 06902

 

Facsimile: [***]

E-mail:  [***]

For the attention of:  General Counsel

13.2     Any such notice or other document shall be deemed to have been received
by the addressee seven (7) working days following the date of dispatch of the
notice or other document by post or, where the notice or other document is sent
by hand or is given by facsimile or other electronic media or transmission,
simultaneously with the transmission or delivery.





-  43  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

IN WITNESS WHEREOF, the hands of the duly authorized representatives of the
Parties have caused this License Agreement to be executed effective as of the
Effective Date.

 

Signed for and on behalf of

 

 

 

 

 

 

 

 

/s/ Brian Zietsman

ENTERIS BIOPHARMA, INC.

 

 

 

NAME

Brian Zietsman

 

TITLE

President & CFO

 

 

 

Signed for and on behalf of

 

 

CARA THERAPEUTICS, INC.

 

 

 

 

/s/ Derek Chalmers

 

NAME

Derek Chalmers

 

TITLE

CEO





-  44  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

EXHIBIT A

Wire Instructions





-  45  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

EXHIBIT B

Form Stock Purchase Agreement





-  46  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.



 

EXHIBIT C

Project Plan

Transfer of Analytical Procedures and Manufacturing Process

-  47  -

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE CARA THERAPEUTICS, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CARA
THERAPEUTICS, INC. IF PUBLICLY DISCLOSED.

